Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                             Page 1 of 73 PageID 5695



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

    NATIONAL RIFLE ASSOCIATION OF                           §
    AMERICA,                                                §
                                                            §
            Plaintiff and Counter-Defendant                 §
                                                            §
    and                                                     §
                                                            §
    WAYNE LAPIERRE,                                         §
                                                            § Civil Action No. 3:19-cv-02074-G
            Third-Party Defendant,                          §
                                                            §
    v.                                                      §
                                                            §
    ACKERMAN MCQUEEN, INC.,                                 §
                                                            §
            Defendant and Counter-Plaintiff,                §
                                                            §
    MERCURY GROUP, INC., HENRY
                                                            §
    MARTIN, WILLIAM WINKLER,
                                                            §
    MELANIE MONTGOMERY, and JESSE
                                                            §
    GREENBERG,
                                                            §
                                                            §
            Defendants.
                                                            §


         DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR ENTRY OF AN
              ALTERNATIVE PROTECTIVE ORDER FOR THE PARTIES

          Ackerman McQueen, Inc. (“AMc”), Mercury Group, Inc. (“Mercury Group”), Henry

Martin (“Martin”), William Winkler (“Winkler”), Melanie Montgomery (“Montgomery”), and

Jesse Greenberg (“Greenberg”) (collectively, “Defendants”) file this Response to Plaintiff’s

Motion for Entry of An Alternative Protective Order for the Parties (ECF 61) (the “Response”)1,

and respectfully show as follows:



1
 Defendants file this Motion subject to their Motion to Disqualify. ECF 78. Defendants do not intend this Motion to
serve as a waiver of their rights with respect to that Motion to Disqualify and reserve all rights relating to same.


DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR ENTRY OF AN                                                 PAGE 1
ALTERNATIVE PROTECTIVE ORDER FOR THE PARTIES
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                               Page 2 of 73 PageID 5696



                                    I.    SUMMARY OF RESPONSE

         The central issue before this Court is whether the NRA’s lead counsel, William A. Brewer

III (“Brewer”), and the public relations (“PR”) unit at his law firm should be prohibited from

accessing, reviewing, and otherwise using information designated as Highly Confidential through

a two-tier protective order. This Court should enter a two-tier protective order identical to the one

entered by the Circuit Court of the City of Alexandria, Virginia (the “Virginia Court”) in October

2019 after two separate hearings where that court determined Brewer and the PR unit at his law

firm were direct competitors of AMc. Plaintiff improperly contends that this Court should enter a

one-tier protective order because Brewer and his PR unit are not direct competitors, and that entry

of a two-tier protective order would essentially disqualify Brewer. Plaintiff further contends that

this Court should enter two different protective orders: one for the named parties and one for third-

party discovery. Each of Plaintiff’s arguments is without merit.

         First, Brewer and his entire law firm should be disqualified from representing the National

Rifle Association of America (the “NRA”), Wayne LaPierre, or any other person against any

Defendant in these disputes concerning the NRA. In their Motion to Disqualify (ECF 78),

Supporting Brief (ECF 79), and Supporting Appendix (ECF 80, 81) (collectively, the “Motion to

Disqualify”), Defendants provided substantial evidence demonstrating Brewer’s role as principal

actor and tortfeasor in the underlying dispute, including his wrongful motives for requesting and

using the information to be governed by any protective order.2 Defendants incorporate the factual

allegations, arguments, and evidence from the Motion to Disqualify as if set forth fully herein.


Plaintiff filed a Motion to Enter Proposed Protective Order for Non-Parties on February 11, 2020. ECF 50.
Defendants filed their Response on February 20, 2020, attaching thereto a proposed protective order that is nearly
identical to the Parties’ previously agreed-upon protective order governing the dispute in Virginia. ECF 53 (citing to
Ex. A to ECF 51). In addition to replying to Defendants’ Response, Plaintiff is also urging a new motion for protective
order. Defendants address Plaintiff’s arguments in this Response.
2
  See e.g., ECF 81 at Ex. A-3 at 163:1-164:15 [APP 219], at 169:10-170:7 [APP 221], 172:10-19 [APP 221], 172:7-9
[APP 221], 180:22-182:4 [APP 223-224], 199:22-201:22 [APP 228-229], 208:22-209:15 [APP 230-231], 215:9-13

DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR ENTRY OF AN                                                    PAGE 2
ALTERNATIVE PROTECTIVE ORDER FOR THE PARTIES
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                            Page 3 of 73 PageID 5697



        Second, Brewer and the PR unit at his law firm are direct competitors of AMc, a finding

that has already been made by the Virginia Court in parallel litigation involving the same issues in

this case. Plaintiff claims it is “preposterous” that the Brewer Firm competes with AMc, yet that

is exactly what the Virginia Court found when it walled off Brewer and his PR unit from access to

AMc material designated as “Highly Confidential” after considering evidence and argument in

two separate hearings.3 Indeed, as further described in Defendants’ Motion to Disqualify Brewer

and the Brewer Firm, subsequent discovery has confirmed that Brewer and the PR unit at his law

firm are direct competitors of AMc.4

        Third, the NRA’s counsel proposed a two-tier protective order “that would prohibit the

PR unit employees from having access to any of the discovery designated ‘highly confidential,’”

i.e., the NRA itself offered to restrict the PR unit (which includes Brewer).5

        Fourth, the NRA proposes two separate protective orders, one for the parties and one for

third-parties. This unnecessarily complicates the case and the rules governing the parties’ (and

third-parties’) actions.




[APP 232], 223:10-224:25 [APP 234], 232:17-233:6 [APP 236-237], 235:3-13 [APP 237], 238:13-240:2 [APP 238];
ECF 81 at Ex. A-2 at 110:10-111:6 [APP 85], 116:18-21 [APP 86], 117:7-118:12 [APP 87], 255:15-256:4 [APP 121],
257:3-12 [APP 122], 304:18-306:12 [APP 133-134], 314:12-315:7 [APP 136], 319:18-320:4 [APP 137], 333:1-17
[APP 141], 341:9-342:1 [APP 143], 343:10-344:8 [APP 143], 395:11-396:15 [APP 156], 407:6-16 [APP 159]; ECF
81 at Ex. A-32 [APP 627]; ECF 81 at Ex. A-34 [APP 685]; ECF 81 at Ex. A-28 at 259:14-262:5 [APP 577-578]; ECF
81 at Ex. A-6 at 182:19-185:21 [APP 304-305]; ECF 81 at Ex. A-63 [APP 1118] (terminating Services Agreement).
3
  ECF 80 at Ex. A-58 at 42:4-19 [APP 970].
4
  See e.g., ECF 80 at Ex. A-8 [APP 362] (Apr. 5, 2018 Email from Travis Carter); ECF 80 at Ex. A-9 [APP 365] (Apr.
13, 2018 Email from Brewer); ECF 80 at Ex. A-10 [APP 368] (Jun. 15, 2018 Email from Powell to Lacey (Duffy)
Cremer); ECF 80 at Ex. A-66 [APP 1163] (Brewer recent statements on behalf of the NRA regarding COVID-19 and
the NRA’s lack of fundraising); ECF 80 at Ex. A-11 [APP 372] (Aug. 6, 2018 Email from Carter to Andrew
Arulanandam); see ECF 80 at Ex. A-12 [APP 376] (Aug. 17, 2018 Email from Carter to Arulanandam); ECF 81 at
Ex. A-13 at 38:4-17 [APP 389], 63:20-65:1 [APP 395-396], 28:1-20 [APP 386], 95:11-96:21 [APP 403], 48:2-50:9
[APP 391-392], 59:23-60:10 [APP 394], 61:7-62:10 [APP 395]; ECF 81 at Ex. A-2 at 284:8-18 [APP 119]; ECF 81
at Ex. A-14 [APP 441] (Servs. Agm’t); ECF 81 at Ex. A-6 at 175:11-17 [APP 302]; ECF 81 at Ex. A-62 at 41:16-23
[APP 1044], 43:5-46:10 [APP 1044-1045], 47:20-48:18 [APP 1045], 88:2-89:8 [APP 1055-1056].
5
  See ECF 51 ¶ 14 & Ex. B-11 at 18:10-18, 26:5-27:22, 38:4-9, 42:4-12 (emphasis added).

DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR ENTRY OF AN                                               PAGE 3
ALTERNATIVE PROTECTIVE ORDER FOR THE PARTIES
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                          Page 4 of 73 PageID 5698



        Finally, entry of the NRA’s one-tiered protective order permitting Brewer and his law firm

to review AMc’s competitive and Highly Confidential information will eviscerate the Virginia

protective order currently in place and provide Brewer and his PR unit unfettered access to AMc’s

sensitive information.6 While this Court may not be bound by an order of the Virginia Court,

given that the same parties (with the exception of a few individual parties added to this action), the

same claims, the same issues, and the same concerns have been raised in both cases, it is

appropriate for this Court to enter the same protective order already in place.

        Therefore, Defendants respectfully request that the Court deny the NRA’s Motion and enter

the protective order enclosed with Defendants’ Response to Plaintiff’s Motion to Compel (and

attached herein again as Exhibit A) that is virtually identical to the Virginia protective order, which

maintains the two-tier confidentiality designations, promotes uniformity and compliance, and

protects AMc’s competitive information.7




6
  See ECF 51 at Ex. B-21 § 2.5 (“Documents designated ‘Highly Confidential’ for purposes of the Virginia Action
shall be treated as ‘Confidential’ for purposes of this Action.”).
7
  ECF 51 at Exhibit A. Defendants incorporate the factual allegations and arguments from that Response as if set
forth fully herein

DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR ENTRY OF AN                                             PAGE 4
ALTERNATIVE PROTECTIVE ORDER FOR THE PARTIES
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                         Page 5 of 73 PageID 5699



                                          II.    RESPONSE

A.      AMc’s Proposed Protective Order Should Be Entered.

        First, Plaintiff argues that the two-tier protective order is “unmanageable” but fails to

demonstrate how or why Brewer and the PR unit need to access AMc’s Highly Confidential

information.8 To the contrary, in Virginia, the NRA offered the two-tier scheme as a manageable

solution9 and now seeks to unwind it, which would undermine the Virginia protective order and

render it meaningless. Indeed, the NRA has been operating for the last seven months (and

continues to operate) under the two-tiered protective order in Virginia where the parties have

collectively produced tens of thousands of documents.

        Further, Brewer’s competition with AMc is not a “recent” narrative but has been the subject

of disputes since June 2019, precipitating the Virginia Court’s ruling in August 2019 to wall-off

Brewer and his PR unit from access to AMc’s Highly Confidential information.10 Moreover,

regardless of whether any third party agreed or allegedly (unsupported by any evidence)

“advocates” for a single-tier protective order, it is AMc’s interests that require protection.11

        Second, the narrative of Brewer’s competition is not a “contrived” response in support of

document stonewalling. Testimony from the NRA demonstrates that (1) AMc complied with the

document requests12; (2) the NRA had no issue with what was supplied13; (3) Brewer wanted




8
  See ECF 61 at 2.
9
  See ECF 51 ¶ 14 & Ex. B-11 at 18:10-18, 26:5-27:22, 38:4-9, 42:4-12.
10
   See generally ECF 80 at Ex. A-1 at 3-21 (June 26, 2019 Hr’g Tr.).
11
   Cf. ECF 61 at 6.
12
   See ECF 81 at Ex. A-2 at 353:13-354:1 [APP 146], 354:10-14 [APP 146], 354:22-355:5 [APP 146]; ECF 80 at Ex.
A-45 [APP 802] (Aug. 22, 2018 Ltr. to Brewer). See also ECF 81 at Ex. A-2 at 231:13-232:18 [APP 115], 247:11-
249:6 [APP 119-120], 255:15-256:4 [APP 121]; ECF 81 at Ex. A-3 at 197:14-202:4 [APP 228-229], 199:22-201:22
[APP 228-229]; ECF 81 at Ex. A-37 at 45:1-5 [APP 707], 45:18-22 [APP 707], 46:11-21 [APP 707], 65:13-66:1 [APP
712], 104:6-11 [APP 721], 105:7-16 [APP 722], 206:11-207:2 [APP 747], 283:4-284:7 [APP 766], 286:9-287:7 [APP
767], 334:18-335:10 [APP 779].
13
   See e.g., ECF 81 at Ex. A-62 at 305:6-21 [APP 1110].

DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR ENTRY OF AN                                           PAGE 5
ALTERNATIVE PROTECTIVE ORDER FOR THE PARTIES
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                          Page 6 of 73 PageID 5700



additional documentation, including how AMc billed other clients14; and (4) the only person who

complained about insufficient documents—the only person with “facts” supporting the alleged

breach of contract for failure to provide the requested records—is Brewer.15

        Third, Plaintiff expends much effort attempting to distinguish the structure of the Brewer

PR unit from AMc. What Plaintiff has not done—and cannot do—is refute that Brewer and the

PR unit have taken over some of AMc’s exclusive work for the NRA.16 By way of illustration,

suppose Steve Jobs has a son-in-law with inside information about Apple technology who

unethically and tortiously uses his insider information to compete only with the Apple Watch. That

targeted, unlawful competition is no less wrongful simply because the son-in-law is not replacing

the entire Apple suite of products with his own. Plaintiff tries to distinguish the services provided

by AMc for Plaintiff under the Services Agreement, but then concedes that the Brewer Firm

“typically do[es] not offer such services in the marketplace.” 17 This is nothing more than an

admission that Brewer and his PR unit have offered such services and, if provided access to AMc’s

Highly Confidential and competitive information, could use that information to gain a competitive

advantage in expanding the Brewer Firm’s services in the marketplace.




14
   See e.g., ECF 81 at Ex. A-2 at 231:13-232:18 [APP 115], 247:11-249:6 [APP 119-120].
15
   See ECF 81 at Ex. A-62 at 305:6-21 [APP 1110]; ECF 81 at Ex. A-37 at 334:18-335:10 [APP 779].
16
   See e.g., ECF 80 at Ex. B ¶ 3 [APP 1170] (describing services AMc provided to the NRA); ECF 80 at Ex. A-66
[APP 1163] (Brewer recent statements on behalf of the NRA regarding COVID-19 and the NRA’s lack of fundraising);
ECF 80 at Ex. A-11 [APP 372] (Aug. 6, 2018 Email from Carter to Andrew Arulanandam); see ECF 80 at Ex. A-12
[APP 376] (Aug. 17, 2018 Email from Carter to Arulanandam); ECF 81 at Ex. A-13 at 28:1-20 [APP 386], 38:4-17
[APP 389], 48:2-50:9 [APP 391-392], 59:23-60:10 [APP 394], 61:7-62:10 [APP 395], 63:20-65:1 [APP 395-396],
95:11-96:21 [APP 403]; ECF 81 at Ex. A-2 at 284:8-18 [APP 119]; ECF 81 at Ex. A-14 [APP 441] (Servs. Agm’t);
ECF 81 at Ex. A-6 at 175:11-17 [APP 302]; ECF 81 at Ex. A-62 at 41:16-23 [APP 1044], 43:5-46:10 [APP 1044-
1045], 47:20-48:18 [APP 1045], 88:2-89:8 [APP 1055-1056]. Cf. ECF 61 at 7 (“In fact, they have not submitted any
evidence that the Brewer Firm PA team ‘has already poached substantial portions of the NRA’s PR work from
Defendants.’”).
17
   ECF 61 at 3 (“The Brewer PA team and Mr. Brewer typically do not offer such services in the marketplace.”)
(emphasis added).

DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR ENTRY OF AN                                             PAGE 6
ALTERNATIVE PROTECTIVE ORDER FOR THE PARTIES
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                              Page 7 of 73 PageID 5701



         Fourth, the type of PR services that Brewer and his firm are providing is not limited to the

legal arena or matters of “public concern.”18 For one thing, Brewer cannot thrust a private issue

into the public and then call it or AMc a public concern/figure to argue his PR work is a necessary

aspect of this litigation.19 For another, Brewer’s PR services are for non-legal matters too, i.e.,

taking over AMc’s non-legal PR role.20 To illustrate, just last week, Brewer was quoted in an

article discussing the NRA’s actions to address the effects of COVID-19 by laying-off some of its

employees, an issue wholly unrelated to these legal matters but central to the crisis-management

and PR work that AMc did for the NRA for nearly 40 years.21 Plaintiff’s claim that AMc has not

done any work the Brewer Firm performs—crisis management for litigation or regulatory issues—

is completely false. As Plaintiff knows, AMc has previously crafted messaging for the NRA

relating to litigation and regulatory issues, such as the Supreme Court case District of Columbia v.

Heller, 554 U.S. 570 (2008), and several regulatory issues with the Bureau of Alcohol, Tobacco,

Firearms and Explosives and the Department of Justice. 22 Further, AMc has been the one

responsible for the NRA’s media communications and crisis management strategy, tasks the

Brewer Firm has now taken over.23



18
    See, supra, note 16.
19
    Neely v. Wilson, 418 S.W.3d 52, 71 (Tex. 2013) (quoting Hutchinson v. Proxmire, 443 U.S. 111, 135 (1979) (A
defamation defendant cannot create a defense “by making the claimant a public figure. In other words, the allegedly
defamatory statement cannot be what brought the plaintiff into the public sphere; otherwise, there would be no private
figures defamed by media defendants.”)).
20
   See ECF 80 at Ex. A-8 [APP 362] (Apr. 5, 2018 Email from Travis Carter); ECF 80 at Ex. A-9 [APP 365-367] (Apr.
13, 2018 Email from Brewer); ECF 80 at Ex. A-10 [APP 368] (Jun. 15, 2018 Email from Josh Powell to Lacey (Duffy)
Cremer); ECF 80 at Ex. A-11 [APP 372-374] (Aug. 6, 2018 Email from Travis Carter to Andrew Arulanandam); ECF
80 at Ex. A-12 [APP 376-378] (August 17, 2018 Email from Travis Carter to Andrew Arulanandam); ECF 81 at Ex.
A-13 at 28:1-20 [APP 386], 38:4-17 [APP 389], 48:2-50:9 [APP 391-392], 59:23-60:10 [APP 394], 61:7-62:10 [APP
395], 63:20-65:1 [APP 395-396], 95:11-96:21 [APP 403]; ECF 81 at Ex. A-2 at 284:8-18 [APP 119]; ECF 81 at Ex.
A-6 at 175:11-17 [APP 302]; ECF 81 at Ex. A-62 at 41:16-23 [APP 1044], 43:5-46:10 [APP 1044-1045], 47:20-48:18
[APP 1045], 88:2-89:8 [APP 1055-1056].
21
    See ECF 80 at Ex. A-66 [APP 1163] (Brewer recent statements on behalf of the NRA regarding COVID-19 and the
NRA’s lack of fundraising).
22
    ECF at 80 at Ex. B ¶ 3 [APP 1170].
23
    Id.

DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR ENTRY OF AN                                                   PAGE 7
ALTERNATIVE PROTECTIVE ORDER FOR THE PARTIES
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                Page 8 of 73 PageID 5702



B.      Good Cause Exists to Enter Defendants’ Proposed Protective Order.

        It is disingenuous for Plaintiff to argue that the information at issue is not Highly

Confidential. On the one hand, Plaintiff has already agreed that “Highly Confidential” is defined

as:

        Confidential Information [that reflects] pricing and business strategy documents
        concerning a particular product or service, financial statements reflecting sales
        data, margin data, cost and expense data, human resources or personnel files,
        and/or profit and loss data, sales information relating to specific customers or
        classes of customers, non-public research, provided that the nonpublic
        information is actually secret because it is neither known to, nor readily
        ascertainable by, another person or entity that can obtain economic value from the
        disclosure or use of such information, the Designating Party has taken reasonable
        measures to maintain the secrecy of that information and the Designating Party
        derives independent economic value and a competitive advantage from the secrecy
        of that information, including, as the case may be, containing information where
        production of the materials on a confidential or non-confidential basis would
        nonetheless likely cause substantial harm.24

        The NRA has explicitly requested information within this Highly Confidential definition,

including business strategy documents and sales information. For example, the NRA has requested

this information from AMc as part of its requests for production.25 Moreover, in a subpoena to

current client Oklahoma Gas and Electric Corporation, the NRA requested budgets for services

provided”; documents relating to “amount of money spent” for such services; and bills and

invoices.26 In addition to those same documents, the NRA also requested from current client

Integris Health, Inc. documents relating to financial forecasts and predictions, and documents

“concerning” AMc’s programming services and viewership analytics, including “how AMc

created or otherwise generated the Viewership Analytics.” 27 If a party’s business documents




24
   Ex. B (Virginia Protective Order) § 2.8 (emphasis added).
25
   ECF 48 at Ex. B.
26
   Ex. C (Subpoena to Oklahoma Gas and Electric Corporation)
27
   Ex. D (Subpoena to Integris Health, Inc.) (emphasis added).

DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR ENTRY OF AN                                   PAGE 8
ALTERNATIVE PROTECTIVE ORDER FOR THE PARTIES
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                                Page 9 of 73 PageID 5703



showing pricing (billing rate calculations and invoices), 28 client lists, and proprietary project

management detail are not highly confidential information akin to or within in the realm of trade

secrets, then there would be no need to ever distinguish between competitive trade secret

information and mere “sensitive” information that should simply be shielded from public

disclosure.

         This is not the reality, though. Courts in this circuit have applied a two-tier protective order

to keep an attorney from accessing an opposing party’s highly confidential, competitive

information, including when that attorney has competitive decision-making authority.29

         Here, Brewer is the ultimate decision-maker regarding the litigation and actions taken by

his name-sake law firm.30 In the traditional situation, the risk of inadvertent disclosure considers

such disclosure from attorney to his client. That risk would materialize were Brewer allowed


28
   For example, the NRA argued in its Motion that it “requested that Defendants provide documents and information
relating to their business practices, documents to which Plaintiffs are entitled pursuant to the then-governing Services
Agreement.” ECF 61 at 2. The NRA specifically stated to AMc that it “requires visibility regarding prices charged
by Ackerman to perform the same services for non-NRA clients.” ECF 8o at Ex. A-41 at 2 [APP 793]. But the
Services Agreement actually only provides inspection of AMc books and records for documentation relating to the
NRA projects, not unbounded access to all AMc documents for all clients. ECF 81 at Ex. A-14 § VIII “Examination
of Records.” Not to mention part of the reason AMc is designating such client information “Highly Confidential” is
because it does not relate to “the same services” as provided for the NRA, in contradiction to their alleged request.
29
   See e.g., Diamond Consortium, Inc. v. Manookian, No. 4:16-CV-00094, 2017 U.S. Dist. LEXIS 82692, 2017 WL
2364040, at *6-7 (E.D. Tex. May 31, 2017) (finding good cause for two-tier protective order where defendant “had
waged a negative advertising campaign” and there was risk defendant would use the confidential information “to
defame” plaintiff and to disclose the information to others—even where defendant and plaintiff were not competitors);
Round Rock Research, LLC v. Dell Inc., Case No. 4:11-CV-322, 2012 U.S. Dist. LEXIS 72053, 2012 WL 1848672,
at *7 (E.D. Tex. Apr. 11, 2012) (discussing balancing test to avoid “unacceptable opportunity for inadvertent
disclosure”); St Sales Tech Holdings, LLC v. Daimler Chrysler Co., LLC, No. 6:07-CV-346, 2008 U.S. Dist. LEXIS
107096, 2008 WL 5634214 (E.D. Tex. Mar. 14, 2008); Soule v. RSC Equip. Rental, Inc., No.11-2022 SECTION “N”
(3), 2012 U.S. Dist. LEXIS 15904, 2012 WL 425166, at *9-10 (applying two-tier protective order). Compare with
cases cited in the Motion, ECF 61 at 8, e.g., Frees, Inc. v. McMillan, No. 05-1979, 2007 U.S. Dist. LEXIS 4343, at
*16 (W.D. La. Jan. 22, 2007) (finding no good cause for protective order because the information was so highly
technical that the opposing party would need to review it). Here, the information is not highly technical and outside
of the purview of traditional counsel; Brewer can understand the information on his own. Additionally, in contrast
with Anzures v. Prologis Texas I LLC, 300 F.R.D. 316, 317 (W.D. Tex. 2012), where the party seeking a protective
order gave mere general and conclusory objections, here Defendants have explained what information is at issue and
how its disclosure would harm AMc.
30
   Round Rock, 2012 U.S. Dist. LEXIS 72053, at *7; St Sales, 2008 U.S. Dist. LEXIS 107096, at *9 n.5 (“[I]f counsel
is a competitive decisionmaker, most all of the policy concerns underlying the rule allowing courts to deny attorneys’
access to confidential information typically are present.”); see e.g., ECF 80 at Ex. A-1 at 18:1-4 (June 26, 2019 Hr’g
Tr.); ECF 61 at 1 (NRA referring to Brewer as “lead litigation counsel”).

DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR ENTRY OF AN                                                     PAGE 9
ALTERNATIVE PROTECTIVE ORDER FOR THE PARTIES
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                      Page 10 of 73 PageID 5704



access to the Highly Confidential information because, in that traditional scenario, he occupies

both the lawyer and client’s position. In essence, Brewer is the one who stands to gain from the

disclosure of this highly protected information.31

        Although Plaintiff argues hardship in being denied the benefit of its chosen counsel,

(1) chosen counsel does not include the PR unit, such that walling-off the PR arm presents no harm

to Plaintiff; (2) almost all, if not all, of the lawyers in the Brewer Firm are participating in the

lawsuit, including accessing, reviewing, and using AMc’s Highly Confidential information; and

(3) Plaintiff previously had no objection, and in fact agreed, to wall off its PR unit. There is no

harm to Plaintiff from one attorney being excluded from that information, particularly when that

one attorney allegedly will not be advocating before the Court because of the witness-advocate

rule.32 And if the Brewer Firm truly has only four people working in its PR unit, then the impact

of the two-tiered protective order would only apply to five individuals (the four in the PR unit and

Brewer).

        To the extent that this Court declines to disqualify Brewer and the Brewer Firm altogether,

the remedy via Defendants’ proposed protective order will at least offer some minimal protection

to AMc before the “cat is out of the bag” when such harm cannot be undone.33 The remedy is also

limited in scope rather than overreaching, say, by barring all Brewer Firm attorneys from the

Highly Confidential information.34




31
   Round Rock, 2012 U.S. Dist. LEXIS 72053, at *7 (“Access to discovery can be denied to ‘competitive
decisionmakers’ who may inadvertently use the material for inappropriate purposes.”).
32
   See also ECF 80 at Ex. A-1 at 20:7-21:16 (June 26, 2019 Hr’g Tr.); ECF 80 at A-58 at 28:16-18, 40:16-20.
33
   Round Rock, 2012 U.S. Dist. LEXIS 72053, at *7.
34
   Id.

DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR ENTRY OF AN                                       PAGE 10
ALTERNATIVE PROTECTIVE ORDER FOR THE PARTIES
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                               Page 11 of 73 PageID 5705



         In sum, Brewer’s access to this information is unacceptable disclosure. 35 Defendants’

proposed order efficiently addresses discovery from parties and non-parties. But to the extent

Plaintiff is concerned about the specific non-party language, such can easily be added to

Defendants’ proposed order.36

C.       There Is No Delay, but There Is Prejudice to Defendants.

         Plaintiff alleges Defendants’ Highly Confidential designations have delayed the Virginia

Action, which delay Plaintiff wishes to preempt in this case by having a one-tier protective order.

Both the Virginia protective order and Defendants’ proposed protective order in this case provide

a procedure for challenging designations.37 Indeed, Plaintiff and Defendants have employed the

challenge mechanism under the protective order already. Using that agreed-upon process, which

is common in routine protective orders, is not a basis for claiming undue delay. Stated differently,

if there are concerns by Plaintiff about a Highly Confidential designation, there are numerous

procedures and protections in place for the NRA, including the procedures set forth in both

protective orders and complying with the Honorable Judge Renee Harris Toliver’s Standing Order

on All Discovery Matters.38 Accordingly, there is no prejudice to Plaintiff.

         In contrast, there is significant harm to Defendants if Brewer is allowed access to the

Highly Confidential information. If Brewer receives the information, it will impossible for AMc

to retract it or limit its use. One of the supported allegations in this lawsuit is that Brewer himself

was leaking NRA information to the media but accusing AMc of such wrongdoing, and then using

his own accusations as a basis for the NRA’s breach of contract (confidentiality) claim against



35
   Id.; St Sales, 2008 U.S. Dist. LEXIS 107096, at *8 (“Under the relevant analysis, the focus of the inquiry is not the
attorney’s good faith, but the risk for inadvertent disclosure, and just as inadvertence is no respecter of its victims,
neither is it a respecter of the integrity of those who fall prey to it.”).
36
   See ECF 61 at 12.
37
   Ex. A; Ex. B (Virginia Protective Order).
38
   ECF 62.

DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR ENTRY OF AN                                                   PAGE 11
ALTERNATIVE PROTECTIVE ORDER FOR THE PARTIES
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                         Page 12 of 73 PageID 5706



AMc.39 It is reasonable to expect that Brewer would leak AMc’s information to unknown third

parties. It is also reasonable, as set forth in Defendants’ Motion to Disqualify, to expect that

Brewer would use AMc’s information to further entrench himself with the NRA, as he has already

done with his insider information by virtue of being married to a member of the McQueen family.

                                           III.    PRAYER

        WHEREFORE, Defendants respectfully request this Court deny Plaintiff’s Motion; enter

Defendants’ proposed protective order attached as Exhibit A; and grant them all other relief, at

law or in equity, to which they are justly entitled.



Dated: March 30, 2020                                      Respectfully submitted,

                                                           /s/ Brian E. Mason
                                                           G. Michael Gruber, Esq.
                                                           Texas Bar No. 08555400
                                                           gruber.mike@dorsey.com
                                                           Jay J. Madrid, Esq.
                                                           Texas Bar No. 12802000
                                                           madrid.jay@dorsey.com
                                                           J. Brian Vanderwoude, Esq.
                                                           Texas Bar No. 24047558
                                                           vanderwoude.brian@dorsey.com
                                                           Brian E. Mason, Esq.
                                                           Texas Bar No. 24079906
                                                           mason.brian@dorsey.com

                                                           DORSEY & WHITNEY LLP
                                                           300 Crescent Court, Suite 400
                                                           Dallas, Texas 75201
                                                           (214) 981-9900 Phone
                                                           (214) 981-9901 Facsimile

                                                           ATTORNEYS FOR DEFENDANTS

39
  See e.g., ECF 81 at Ex. A-49 [APP 809]; ECF 81 at Ex. A-37 at 139:4-11 [APP 730], 148:19-149:2 [APP 732-733],
149:13-22 [APP 733], 243:12-244:9 [APP 756] , 264:16-22 [APP 761], 308:13-18 [APP 772], 309:7-21 [APP 773];
ECF 81 at Ex. A-3 at 170:8-171:2 [APP 221]; ECF 81 at Ex. A-2 at 276:22-278:22 [APP 126-127], 322:19-324:15
[APP 138], 405:4-406:6 [APP 159], 406:16-407:16 [APP 159]; ECF 81 at Ex. A-62 at 239:3-22 [APP 1093], 281:5-
282:7 [APP 1104].

DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR ENTRY OF AN                                           PAGE 12
ALTERNATIVE PROTECTIVE ORDER FOR THE PARTIES
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                 Page 13 of 73 PageID 5707



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was electronically
served via the Court’s electronic case filing system upon all counsel of record on this 30th day of
March 2020:

                                             /s/ Brian E. Mason
                                             Brian E. Mason




DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR ENTRY OF AN                                PAGE 13
ALTERNATIVE PROTECTIVE ORDER FOR THE PARTIES
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20   Page 14 of 73 PageID 5708




                  EXHIBIT A
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                   Page 15 of 73 PageID 5709



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION


     NATIONAL RIFLE ASSOCIATION OF                   §
     AMERICA,                                        §
                                                     §
             Plaintiff and Counter-Defendant         §
                                                     §
     and                                             §
                                                     §
     WAYNE LAPIERRE,                                 §
                                                     §
             Third-Party Defendant,                  §
                                                     §
     v.                                              § Civil Action No. 3:19-cv-02074-G
                                                     §
     ACKERMAN MCQUEEN, INC.,                         §
                                                     §
             Defendant and Counter-Plaintiff,        §
                                                     §
     and                                             §
                                                     §
     MERCURY GROUP, INC., HENRY                      §
     MARTIN, WILLIAM WINKLER,                        §
     MELANIE MONTGOMERY, and JESSE                   §
     GREENBERG,                                      §
                                                     §
             Defendants.                             §


                              [PROPOSED] PROTECTIVE ORDER

1.         PURPOSES AND SCOPE

           1.1   Disclosure and discovery activity in this Action are likely to involve production of

confidential, proprietary, or private information for which special protection from public

disclosure and from use for any purpose other than prosecuting this Action (as defined below) may

be warranted. Accordingly, the Parties hereby stipulate to and petition the Court to enter the

following Stipulated Protective Order (the “Order”).
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                   Page 16 of 73 PageID 5710



       1.2       The purpose of this Order is to facilitate the production of discovery material,

facilitate the prompt resolution of disputes over confidentiality and privilege, protect material to

be kept confidential and/or privileged, and ensure that protection is afforded only to material

entitled to such treatment, pursuant to the Court's inherent authority, its authority under the

applicable Rules, the judicial opinions interpreting such Rules, and any other applicable law.

Except as otherwise stated in this Order, a Party shall produce, in response to a valid discovery

request, otherwise discoverable information in its possession, custody or control that is

Confidential or Highly Confidential, and such information shall be handled in accordance with the

procedures set forth herein.

       1.3       This Order and all subsequent Protective Orders shall be binding on all Parties and

their counsel in the above-captioned litigation and any other persons or entities who become bound

by this Order.

       1.4       The Parties acknowledge that this Order does not confer blanket protections on all

disclosures or responses to discovery and that the protection it affords from public disclosure and

use extends only to the limited information or items that are entitled to confidential treatment under

the applicable legal principles. The Parties further acknowledge, as set forth in Section 12.3 below,

that this Order does not entitle them to file confidential information under seal.

2.     DEFINITIONS

       The following definitions apply for purposes of this Order:

       2.1       Action: The lawsuit captioned above National Rifle Association of America, et al.

v. Ackerman McQueen, Inc., et al., Civil Action No. 3:19-cv-02074-G (N.D. Tex).

       2.2       Challenging Party:    A Party or Non-Party that challenges the designation of

information or items under this Order.

                                                  2
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                   Page 17 of 73 PageID 5711



       2.3     Confidential Information: Discovery Material (regardless of how it is generated,

stored, or maintained) or tangible things that qualify for protection under the Federal Rules of Civil

Procedure and applicable precedent.

       2.4     Counsel: Outside Counsel of Record, In-House Counsel, or counsel retained for

the purpose of advising, prosecuting, defending, or attempting to settle this Action.

       2.5     Designating Party: A Party or Non-Party that designates documents, information

or items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL” or

“PRIVILEGED” or “HIGHLY CONFIDENTIAL.”

       2.6     Discovery Material: All items or information, regardless of the medium or manner

in which it is generated, stored, or maintained (including, among other things, testimony,

transcripts, answers to interrogatories, documents, responses to requests for admissions, tangible

things, and informal exchanges of information), that are produced or generated in connection with

any discovery in this Action, whether formally or informally.

       2.7     Expert: A person retained by a Party or its Counsel to serve as an expert witness

or consultant or technical advisor in this Action (as well as his or her employees and support staff).

       2.8     Highly Confidential Information: Discovery Material that meets the definition of

“Confidential Information” and which the Designating Party reasonably believes to be information

reflecting non-public technical research, pricing and business strategy documents concerning a

particular product or service, financial statements reflecting sales data, margin data, cost and

expense data, human resources or personnel files, and/or profit and loss data, sales information

relating to specific customers or classes of customers, non-public research, provided that the

nonpublic information is actually secret because it is neither known to, nor readily ascertainable

by, another person or entity that can obtain economic value from the disclosure or use of such

                                                  3
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                   Page 18 of 73 PageID 5712



information, the Designating Party has taken reasonable measures to maintain the secrecy of that

information and the Designating Party derives independent economic value and a competitive

advantage from the secrecy of that information, including, as the case may be, containing

information where production of the materials on a confidential or non-confidential basis would

nonetheless likely cause substantial harm. Nothing herein precludes any Party from seeking

additional protections not currently contemplated by this Order to be applied to any particular

document or category of documents, including Highly Confidential Information.

          2.9    In-House Counsel: Attorneys who are employees of a Party to this Action. In

House Counsel does not include Outside Counsel of Record or any other outside counsel.

          2.10   Non-Party: Any natural person, partnership, corporation, association, or other legal

entity not named as a Party to this Action, and their counsel.

          2.11   Outside Counsel of Record: Attorneys who are not employees of a Party to this

Action but have been retained to represent or advise a Party to this Action and have appeared in

this Action on behalf of that Party or are affiliated with a law firm which has appeared on behalf

of that Party.

          2.12   Party: Any party to this Action.

          2.13   Privileged Material: Discovery Material protected from disclosure under the

attorney-client privilege, work product doctrine, or any other privilege, immunity or protection

afforded or recognized by the Rules, including any such privilege or protection under applicable

U.S. or foreign law, regulation or statute.

          2.14   Producing Party: A Party or Non-Party that produces Discovery Material in this

Action.




                                                    4
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                  Page 19 of 73 PageID 5713



       2.15    Professional Vendors: Persons or entities that provide litigation support services

(e.g., photocopying, videotaping, graphic support services, coding, translating, preparing exhibits

or demonstrations, document review, and organizing, storing, or retrieving data in any form or

medium) and their employees and subcontractors.

       2.16    Protected    Material:      Any    Discovery    Material   that   is   designated   as

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.”

       2.17    Receiving Party: A Party that receives Discovery Material from a Producing Party.

       2.18    Virginia Action: The consolidated lawsuits captioned National Rifle Association of

America v. Ackerman McQueen, Inc., et al., Case Nos. CL19002067, CL19001757, and

CL19002886, pending before the Circuit Court for the City of Alexandria, Virginia.

3.     SCOPE

       3.1     The protections conferred by this Order apply to Protected Material (as defined

above) and also (1) any information copied or extracted from Protected Material; (2) all copies,

excerpts, summaries, translations, or compilations of Protected Material; and (3) any oral, written,

or electronic communications, testimony or presentations, including for purposes of settlement, by

Parties or their Counsel that might reveal Protected Material. However, the protections conferred

by this Order do not cover information that is in the public domain at the time of disclosure to a

Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as

a result of publication not involving a violation of this Order.

       3.2     This Order and its protections apply for pre-trial purposes only. The Parties will

meet and confer at the appropriate time regarding any use of Protected Material at trial, which use

shall be governed by a separate agreement or order.




                                                  5
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                   Page 20 of 73 PageID 5714



4.     DURATION

       4.1     Even after final disposition of this Action, the confidentiality obligations imposed

by this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court

order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all

claims and defenses in this action, with or without prejudice; or (2) final judgment herein after the

completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,

including the time limits for filing any motions or applications for extension of time pursuant to

applicable law.

5.     DESIGNATING PROTECTED MATERIAL

       5.1     Manner and Timing of Designations. Except as otherwise provided in this Order

(see, e.g., Section 5.2.4 below), or as otherwise stipulated or ordered, Discovery Material that

qualifies for protection under this Order must be clearly so designated at the time the material is

disclosed or produced. The Parties shall make Confidential and Highly Confidential designations

in good faith to ensure that only those documents or testimony that merit Confidential or Highly

Confidential treatment are so designated. Either designation may be withdrawn by the Designating

Party. If it comes to a Designating Party’s attention that information or items that it designated for

protection do not qualify for protection, the Designating Party must promptly notify all other

Parties that it is withdrawing the mistaken designation.




                                                  6
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                   Page 21 of 73 PageID 5715



       5.2     Designation in conformity with this Order requires the following:

               5.2.1     Marking. All or any part of a document, discovery response, or pleading

disclosed, produced, or filed by a Producing Party may be designated Confidential or Highly

Confidential by marking the appropriate legend (“CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL”) on the face of the document and each page so designated. With respect to

tangible items, the appropriate legend shall be marked on the face of the tangible item, if

practicable, or by written notice to the Receiving Party at the time of disclosure, production, or

filing that such tangible item is Confidential or Highly Confidential or contains such information.

With respect to documents produced in native format, the Electronically Stored Information

Protocol, or ESI Protocol, to be entered in this Action shall govern the form and method for

marking such documents as Confidential or Highly Confidential.

               5.2.2     A Receiving Party shall exercise good faith efforts to ensure that any

copies, print-outs of natively produced documents or data, excerpts, summaries, or compilations

include a confidentiality legend that matches the confidentiality designation the Designating Party

applied to the document, discovery response, transcript, or pleading.

               5.2.3     Timing.    Except as otherwise provided herein, documents and other

objects must be designated before disclosure or production. In the event that a Producing Party

designates some or all of a witness’s deposition or other pre-trial testimony (or related exhibits)

Confidential or Highly Confidential, such designation may be made on the record of the deposition

or hearing or within thirty (30) calendar days after receipt of the final transcript of such deposition

or hearing. The specific page and line designations over which confidentiality is claimed must be

provided to counsel for the Parties within thirty (30) calendar days of receipt of the transcript in

final form from the court reporter except counsel may agree to extend such period. Deposition or

                                                  7
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                    Page 22 of 73 PageID 5716



pre-trial testimony shall be treated as Highly Confidential pending the deadline or, if applicable,

extended deadline for designation. After the expiration of that period, the transcript shall be treated

only as actually designated.

               5.2.4      For information produced in some form other than documentary and for

any other tangible items, the Producing Party shall affix in a prominent place on the exterior of the

container or containers in which the information or item is stored the legend “CONFIDENTIAL”

or “HIGHLY CONFIDENTIAL.” If the Protected Material is produced in an electronic form with

a load file, the Designating Party shall note that there is Protected Material in the load file. If only

a portion or portions of the information or item warrant protection, the Producing Party, to the

extent practicable, shall identify the protected portion(s).

               5.2.5     Inadvertent Failures to Designate. Accidental or inadvertent disclosure

of Protected Material—including Protected Material inadvertently disclosed by failure to redact as

set forth in Section 11—does not waive the confidential status of such information or any privilege

or other protection attached thereto. In the event that Protected Material is inadvertently disclosed

without appropriate designations, any Party or Non-Party may thereafter reasonably assert a claim

or designation of confidentiality, and the Producing Party shall promptly provide replacement

media. Thereafter, the Receiving Party must promptly return the original information and all

copies of the same to the Producing Party, or destroy the original information and all copies, and

make no use of such information. In the event that Protected Material is inadvertently disclosed

to any person and such disclosure is not permitted by the terms of this Order, the Party making the

inadvertent disclosure shall promptly notify the Producing Party of such inadvertent disclosure

within ten (10) calendar days of learning of it and will make all reasonable efforts to ensure the




                                                   8
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                  Page 23 of 73 PageID 5717



original and all copies of inadvertently disclosed information are not used and are promptly

returned or destroyed.

6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

       6.1     Timing of Challenges. A challenge to a designation of confidentiality may be made

at any time. Unless a prompt challenge to a Designating Party’s confidentiality designation is

necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens, or a

significant disruption or delay of the litigation, a Party does not waive its right to challenge a

confidentiality designation by electing not to mount it a challenge promptly after the

confidentiality designation is made.

       6.2     Form of Challenge. The Challenging Party shall object to the propriety of the

designation of specific material as Confidential or Highly Confidential by providing written notice

to the Designating Party of each designation it is challenging and describing the basis for each

challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

recite that the challenge to confidentiality is being made in accordance with this specific Section

of this Order. The Designating Party or its counsel shall thereafter, within fourteen (14) calendar

days, respond to such challenge in writing by either: (i) agreeing to remove the designation; or (ii)

stating the reasons for such designation. Counsel may agree to reasonable extensions.

       6.3     Meet and Confer. If the Challenging Party continues to dispute the designation(s)

at issue, it shall notify the Designating Party in writing within seven (7) calendar days thereafter.

Counsel may agree to reasonable extensions. The Parties shall attempt to resolve each challenge

in good faith by conferring directly (in voice-to-voice dialogue; other forms of communication are

not sufficient). A Challenging Party may proceed to the next stage of the challenge process only




                                                 9
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                  Page 24 of 73 PageID 5718



if it has engaged in this meet-and confer process first or establishes that the Designating Party is

unwilling to participate in the meet-and-confer process in a timely manner.

       6.4     Judicial Intervention. If the Parties cannot resolve a challenge without court

intervention, the Challenging Party may move the Court for an order withdrawing the designation

as to the specific designations on which the Challenging Party and the Designating. Party could

not agree, within fourteen (14) calendar days of the Parties agreeing that the meet-and-confer

process will not resolve their dispute. Each such motion must be accompanied by a competent

declaration affirming that the movant has complied with the meet-and-confer requirements

imposed in the preceding Section.

       6.5     The burden of persuasion in any such challenge proceeding shall be on the

Designating Party. While a challenge is pending, all Parties shall continue to afford the material

in question the level of protection to which it is entitled under the Designating Party’s designation

until the Court orders otherwise.

       6.6     If a Designating Party or the Court identifies or determines that material that had

been designated as Protected Material should no longer be so designated, that material will no

longer be subject to the restrictions designated herein for the treatment of Protected.

7.     ACCESS TO AND USE OF PROTECTED MATERIAL

       7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed

or produced by another Party or by a Non-Party in this Action only for prosecuting, defending, or

attempting to settle this Action, including any appeal(s), so long as such use is permitted herein.

In addition, the parties may use in the Virginia Action any Protected Material that is disclosed or

produced in this Action, which shall receive the same protections as set forth in this Order absent

a court order otherwise. Subject to the foregoing, Protected Material may be disclosed only to the

                                                 10
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                 Page 25 of 73 PageID 5719



categories of persons and under the conditions described in this Order. After the final disposition

of the Action, a Receiving Party must comply with the provisions of Section 13 below (FINAL

DISPOSITION). Protected Material must be stored and maintained by a Receiving Party at a

location and in a secure manner that ensures that access is limited to the persons authorized under

this Order.

                7.1.1    Except as otherwise provided in this Order, Counsel in this Action and

any of their agents shall be prohibited from sharing with anybody any Protected Material, or any

information derived from or based on any Protected Material, in connection with any investigation,

proceeding, or contemplated proceeding.

          7.2   Restrictions on Use of Confidential Information. Unless otherwise ordered by the

Court, permitted in writing by the Designating Party, or used in the Virginia Action, a Receiving

Party may disclose any information or item designated “CONFIDENTIAL” only to:

                7.2.1    the Receiving Party’s Counsel (including their employees and support

staff);

                7.2.2    the officers, directors, and employees of the Receiving Party to whom

disclosure is reasonably necessary for this Action;

                7.2.3    experts retained by the Receiving Party or the Receiving Party’s Counsel

to whom disclosure is reasonably necessary for this Action;

                7.2.4    the Court and its personnel, and any appellate court or other court

(and their personnel) before which the Parties appear in this Action;

                7.2.5    special masters or discovery referees appointed by the Court;

                7.2.6    mediators and their staff;




                                                11
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                  Page 26 of 73 PageID 5720



               7.2.7    court reporters and their staff, professional jury or trial consultants, mock

jurors, and Professional Vendors to whom disclosure is reasonably necessary for this Action;

               7.2.8    potential or actual witnesses in the Action to whom disclosure is

reasonably necessary, unless otherwise agreed by the Designating Party or ordered by the Court;

               7.2.9    the author or recipient of a document containing the information or a

custodian or other person who otherwise possessed or knew the information; and

               7.2.10   any other person to whom the Designating Party, in writing, authorizes

disclosure.

               7.2.11   Any    person    or   entity   who    receives    information    designated

CONFIDENTIAL pursuant to this Protective Order shall (1) agree to be bound by the terms of this

Protective Order and (2) execute the document attached hereto as Exhibit “l.”

       7.3 Restrictions on Use of Highly Confidential Information.

       Unless otherwise provided for herein, information designated Highly Confidential by

either party shall not be disclosed. However, notwithstanding the above, information designated

in good faith as “HIGHLY CONFIDENTIAL” may be disclosed to counsel for the NRA, AMc,

Mercury Group, Henry Martin, William Winkler, Melanie Montgomery, and/or Jesse Greenberg

and each of their respective employees or representatives who (1) agree to be bound by the terms

of this Protective Order and (2) execute the document attached hereto as Exhibit “1”; provided,

however, that such any representative shall not discuss, disclose, summarize, describe,

characterize, or otherwise communicate or make available such information to any person or entity

prohibited by this Protective Order from accessing HIGHLY CONFIDENTIAL information

and/or documents. Similarly, information designated HIGHLY CONFIDENTIAL may be shared

with experts and Court personnel, provided that the disclosing party obtains written assurance that

                                                12
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                 Page 27 of 73 PageID 5721



such experts will protect the confidentiality of the information and that the Court personnel will

keep such information under seal.

       HIGHLY CONFIDENTIAL information may not be disclosed or disseminated to William

A. Brewer, III or to personnel within Brewer, Attorneys and Counselors who are members of the

Public Relations Unit of the firm, including Travis Carter, Andrea Burnett, Katherine Unmuth,

Holly Heidemanns, and Lea Gamino-Blum, unless and until relief is obtained from the Court.

8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
      OTHER LITIGATION

       8.1     If a Party is served with a subpoena or a court order issued in other litigation that

compels disclosure of any Protected Material, that Party must:

               8.1.1    promptly notify in writing the Designating Party unless prohibited by law

from doing so. Such notification shall include a copy of the subpoena or court order;

               8.1.2    promptly notify in writing the party who caused the subpoena or order to

issue in the other litigation that some or all of the material covered by the subpoena or order is

subject to this Order. Such notification shall include a copy of this Order; and

               8.1.3    cooperate with respect to all reasonable procedures sought to be pursued

by the Designating Party whose Protected Material may be affected.

       8.2     If the Designating Party timely seeks a protective order, the Party served with the

subpoena or court order shall not produce any Protected Material before a determination by the

court from which the subpoena or order issued, unless the Party has obtained the Designating

Party’s permission. The Designating Party shall bear the burden and expense of seeking protection

of its Protected Material, and nothing in these provisions should be construed as authorizing or

encouraging a Receiving Party in this Action to disobey a lawful directive from another court.


                                                13
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                  Page 28 of 73 PageID 5722



9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
       THIS ACTION

       9.1     The terms of this Order are applicable to Protected Material produced by a Non-

Party in this Action. Such information produced by Non-Parties in connection with this Action is

protected by the remedies and relief provided by this Order. Nothing in these provisions should

be construed as prohibiting a Non-Party from seeking additional protections.

10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

       10.1    If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed

Protected Material to any person or in any circumstance not authorized under this Order, the

Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

disclosures; (b) inform the person or persons to whom unauthorized disclosures were made of all

the terms of this Order; and (c) make all reasonable efforts to retrieve all unauthorized copies of

the Protected Material.

11.    REDACTIONS ALLOWED

       11.1    Any Producing Party may redact from Discovery Material matter that the Producing

Party claims is Privileged Material. The Producing Party shall ensure that the redaction is obvious

to the Receiving Party and specify the basis for the redaction as appropriate. Where a document

consists of more than one page, at least each page on which information has been redacted shall

be so marked. If counsel for the Producing Party agrees or if the Court orders that Discovery

Material initially redacted shall not be subject to redaction or shall receive alternative treatment,

and the Discovery Material is subsequently produced in unredacted form, then that unredacted

Discovery Material shall continue to receive the protections and treatment afforded to documents

bearing the confidentiality designation assigned to it by the Producing Party.


                                                 14
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                 Page 29 of 73 PageID 5723



       11.2     The right to challenge and process for challenging the designation of redactions

shall be the same as the right to challenge and process for challenging the designation of

Confidential Information and Highly Confidential Information as set forth in Section 6.

       11.3    Nothing herein precludes any Party from seeking the other Parties’ consent or an

order allowing the Party to redact nonresponsive matter from otherwise responsive documents on

a case-by-case basis.

12.    MISCELLANEOUS

       12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to

seek its modification by the Court in the future. Any Party, entity, or person covered by this Order

may at any time apply to the Court for relief from any provision of this Order. Subject to the

agreement of the Parties or an order of the Court, other entities or persons may be included in this

Order by acceding to its provisions in a writing served upon counsel for the Parties, with such

writings to be filed with the Court if so directed.

       12.2    Right to Assert Other Objections. By stipulating to the entry of this Order, no Party

waives any right it otherwise would have to object to disclosing or producing any information or

item on any ground not addressed in this Order. Similarly, no Party waives any right to object on

any ground to use as evidence any of the material covered by this Order.

       12.3    Filing Protected Material. Without written permission from the Designating Party

or a court order secured after appropriate notice to all interested persons, a Party may not file in

the public record in this Action any Protected Material. A Party that seeks to file under seal any

Protected Material must do so pursuant to the local rules.




                                                  15
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                   Page 30 of 73 PageID 5724



       12.4      Hearings and Appeals

                 12.4.1.   In the event that a Receiving Party intends to utilize Protected Material

during a pre-trial hearing, such Receiving Party shall provide written notice no less than three (3)

calendar days prior to the hearing, to the Producing Party and/or the Designating Party, except that

shorter notice may be provided if the Receiving Party could not reasonably anticipate the need to

use the document at the hearing three (3) calendar days in advance, in which event notice shall be

given immediately upon identification of that need. The use of such Protected Material during the

pre-trial hearing shall be determined by agreement of the relevant Parties or by Order of the Court.

                 12.4.2.   In the event that any Protected Material is used in any court proceeding in

this Action or any appeal in connection with this Action, except for the use of Protected Material

during trial, the manner of which shall be determined pursuant to Section 3.2, such Protected

Material shall not lose its protected status through such use. Counsel shall comply with all

applicable local rules and shall confer on such procedures that are necessary to protect the

confidentiality of any documents, information, and transcripts used in the course of any court

proceedings, including petitioning the Court to close the courtroom.

       12.5      Reservations. Entering into, agreeing to or complying with the provisions of this

Order shall not: (1) operate as admission that any particular material contains Protected Material;

or (2) prejudice any right to seek a determination by the Court (a) whether particular material

should be produced, or (b) if produced, whether such material should be subject to the provisions

of this Order.




                                                  16
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                   Page 31 of 73 PageID 5725



13.    FINAL DISPOSITION

       13.1    Within ninety (90) calendar days after the final disposition of this Action, as defined

in Section 4, each Receiving Party, including its employees, attorneys, consultants, and experts,

must use commercially reasonable efforts to destroy or return to the Producing Party all Protected

Material, exception (1) backup tapes or other disaster recovery systems that are routinely deleted

or written over in accordance with an established routine system maintenance practice, or (2)

documents that must be preserved as federal records or in compliance with other statutory,

regulatory or legal authorities. As used in this Section, “all Protected Material” includes all

originals, copies, abstracts, compilations, summaries, and any other format reproducing or

capturing any of the Protected Material. Whether the Protected Material is returned or destroyed,

upon request of the Producing Party, the Receiving Party must submit a written certification to the

Producing Party (and, if not the same person or entity, to the Designating Party) by the 90-day

deadline that (1) states that commercially reasonable efforts have been made to assure that all

Protected Material has been returned or destroyed, and (2) affirms that the Receiving Party has not

retained any originals, copies, abstracts, compilations, summaries, or any other format reproducing

or capturing any of the Protected Material. Notwithstanding this provisions, Counsel are entitled

to retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,

legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work

product (including all emails attaching or referring to Protected Materials), and consultant and

expert work product, even if such materials contain Protected Material. Any such archival copies

that contain or constituted Protected Material remain subject to this Order as set forth in Section 4

(DURATION).

                                                  17
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20   Page 32 of 73 PageID 5726



IT SO ORDERED.


DATED: ___________________________        ____________________________________
                                          The Honorable Joe Fish




                                     18
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                Page 33 of 73 PageID 5727



                             EXHIBIT 1 TO PROTECTIVE ORDER

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

  NATIONAL RIFLE ASSOCIATION OF                      §
  AMERICA,                                           §
                                                     §
          Plaintiff and Counter-Defendant            §
                                                     §
  and                                                §
                                                     §
  WAYNE LAPIERRE,                                    §
                                                     §
          Third-Party Defendant,                     §
                                                     §
  v.                                                 § Civil Action No. 3:19-cv-02074-G
                                                     §
  ACKERMAN MCQUEEN, INC.,                            §
                                                     §
          Defendant and Counter-Plaintiff,           §
                                                     §
  and                                                §
                                                     §
  MERCURY GROUP, INC., HENRY                         §
  MARTIN, WILLIAM WINKLER,                           §
  MELANIE MONTGOMERY, and JESSE                      §
  GREENBERG,                                         §
                                                     §
          Defendants.                                §


                        ACKNOWLEDGEMENT OF AND
                 AGREEMENT TO BE BOUND BY PROTECTIVE ORDER

        I, understand, state that:

        I have reviewed the Protective Order in this matter.




                                                19
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20             Page 34 of 73 PageID 5728



      I hereby agree to be bound by and comply with the terms of the Protective Order.



DATED this _____ date of, _______________, ________



____________________________________
(Typed or Printed Name)


____________________________________
(Signature)




                                             20
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20   Page 35 of 73 PageID 5729




                  EXHIBIT B
.   '
         ..
        Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                          Page 36 of 73 PageID 5730




              VIRGIN I A:

                             IN THE CIRCUIT COURT FOR THE CITY OF ALEXANDRIA


              NATIONAL RIFLE ASSOCIATION OF AMERICA,                         )
                                                                                )
                                             Plaintiff,                      )
                                                                             )
                     v.                                                      )       Case Nos. CL19001757;
                                                                            )                CL19002067
              ACKERMAN MCQUEEN, INC.,                                       )
                                                                            )
                     and                                                    )
                                                                            )
              MERCURY GROUP, INC.,                                          )
                                                                            )
                                            Defendants.                     )
                                                                                                          t" '

                                                                                                    .,
                                                 PROTECTIVE ORDER

               1.         PURPOSES AND SCOPE

                      1. 1    Disclosure and discovery activity in this Action are likely          ',tq   imiplve ~.:.
                                                                                                    ..           :-    t2
               production of confidential, proprietary, or private infonnation for which specia(protection
                                     .                                                                    \       ~
                                                                                                                       t,.,~
               from public disclosure and from use for any purpose other than prosecuting this Action            m~y
              be warranted. Accordingly, the Parties hereby stipulate to and petition the Court to enter the

              following Stipulated Protective Order (the "Order").

                      1.2    The purpose of this Order is to facilitate the production of discovery material,

              facilitate the prompt resolution of disputes over confidentiality and privilege, protect

              material to be kept confidential and/or privileged, and ensure that protection is afforded_only

              to material entitled to such treatment, pursuant to the Court's inherent authority, its authority

              under the applicable Rules, the judicial opinions interpreting such Rules, and any other

              applicable law. Except as otherwise stated in this Order, a Party shall produce, in response
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                        Page 37 of 73 PageID 5731




          to a valid discovery request, otherwise discoverable infonnation in its possession, custody

          or control that is Confidential or Highly Confidential, and such infonnation shall be handled

          in accordance with the procedures set forth herein.

                 1.3    This Order and all subsequent Protective Orders shall be binding on all Parties

      and their counsel in lawsuits entitled NRA v. AMc, et al. filed in the Circuit Court for the

      City of Alexandria with case Nos. CLl 9001757 and CLl 9002067 and any other persons or

      entities who become bound by this Order.

                 1.4    The Parties acknowledge that this Order does not confer blanket protections

      on a1l disclosures or responses to discovery and that the protection it affords from public

     disclosure and use extends only to the limited infonnation or items that are entitled to

     confidential treatment under the applicable legal principles. The Parties further

     acknowledge, as set forth in Section 12.3 below, that this Order does not entitle them to file

     confidential information under seal.

     2.       DEFINITIONS

                The foJlowing definitions apply for purposes of this Order:

                2.1    Action: The lawsuits entitled NRA v. AMc, et al. filed in the Circuit Court for

     the City of Alexandria with case Nos. CL19001757 and CL19002067.

               2.2     Challenging Part y: a Party or Non-Party that challenges the designation of

     information or items under this Order.

               2.3     CqnfidentiaJ Infonnation: Discovery Material (regardless of how it is

    generated, stored, or maintained) or tangible things that qualify for protection under Rule

    4. l(c) of the Rules of the Supreme Court of Virginia.




                                                      2
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                        Page 38 of 73 PageID 5732




                 2.4    Counsel: Outside CoW1sel of Record, In-House Counsel, or cow1sel retained

       for the purpose of advising, prosecuting, defending, or attempting to settle this Action.

                 2.5    Designating Party: a Party or Non-Party that designates documents,

       infonnation or items that it produces in disclosures or in responses to discovery as

       "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL."

                2.6    Discovery Material: all items or information, regardless of the medium or

      manner in which it is generated, stored, or maintained (including, among other things,

      testimony, transcripts, answers to interrogatories, documents, responses to requests for

      admissions, tangible things, and informal exchanges of information), that are produced or

      generated in connection with any discovery in this Action, whether formally or infonnally.

                2. 7   Expert: a person retained by a Party or its Counsel to serve as an expert witness

      or consultant or technical advisor in this Action (as well as his or her employees and support

      staff).

                2.8    Highl y Confidential lnfonnation: Discovery Material that meets the definition

      of "Confidential Information" and which the Designating Party reasonably believes to be

      information reflecting non-public technical research, pricing and business strategy

     documents concerning a particular product or service, financial statements reflecting sales

     data, margin data, cost and expense data, human resources or personnel files, and/or profit

     and loss data, sales information relating to specific customers or classes of customers, non-

     public research, provided that the nonpublic information is actually secret because it is

     neither known to, nor readily ascertainable by, another person or entity that can obtain

     economic value from the disclosure or use of such information, the Designating Party has

     taken reasonable measur~s to maintain the secrecy of that information and the Designating



                                                       3
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                        Page 39 of 73 PageID 5733




       Party derives independent economic value and a competitive advantage from the secrecy of

       that information, including, as the case may be, containing information where production of

       the materials on a confidential or non-confidential basis would nonetheless likely cause

       substantial hann .. Nothing herein precludes any Party from seeking additional protections

       not currently contemplated by this Order to be applied to any particular document or

       category of documents, including Highly Confidential Information.

                2.9 In-House Counsel: attorneys who are employees of a Party to this Action. In-

      House Counsel does not include Outside Counsel of Record or any other outside counsel.

                2. 10 Non-Party: any natural person, partnership, corporation, association, or other

      legal entity not named as a Party to this Action, and their counsel.

                2.11 Outside Counsel of Record: attorneys who are not employees of a Party to this

      Action but have been retained to represent or advise a Party to this Action and have appeared

      in this Action on behalf of that Party or are affiliated with a law firm which has appeared on

      behalf of that Party.

               2.12 Party: any party to this Action.

               2.13 Privileged Material: Discovery Material protected from disclosure under the

     attorney-client privilege, work product doctrine, or any other privilege or protection afforded

     or recognized by the Rules, including any such privilege or protection under applicable U.S.

     or foreign law, regulation or statute.

               2.14 Producing Party: a Party or Non-Party that produces Discovery Material in this

     Action.

               2.15 Professional Vendors: persons or entities that provide litigation support services

     (e.g., photocopying, videotaping, graphic support services, coding, translating, preparing



                                                       4
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                            Page 40 of 73 PageID 5734




          exhibits or demonstrations, docwnent review, and organizing, storing, or retrieving data in

          any fonn or medium) and their employees and subcontractors.

                     2.16    Protected   Material:   any Discovery Material that is        designated as

          "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL."

                    2.17 Receiving Party: a Party that receives Discovery Material from a Producing

          Party.

      3.       SCOPE

                    3.1      The protections conferred by this Order apply to Protected Material (as

      defined above) and also (1) any information copied or extracted from Protected Material; (2)

      all copies, excerpts, summaries, translations, or compilations of Protected Material; and (3)

      any oral, written, or electronic communications, testimony or presentations, including for

      purposes of settlement, by Parties or their Counsel that might reveal Protected Material.

      However, the protections conferred by this Order do not cover information that is in the

      public domain at the time of disclosure to a Receiving Party or becomes part of the public

     domain after its disclosure to a Receiving Party as a result of publication not involving a

     violation of this Order.

                   3.2      This Order and its protections apply for pre-trial purposes only. The Parties

     will meet and confer at the appropriate time regarding any use of Protected Material at trial,

     which use shall be governed by a separate agreement or order.

     4.      DURATION

                   4.1      Even after final disposition of this Action, the confidentiality obligations

     imposed by this Order shall remain in effect until a Designating Party agrees otherwise in

     writing or a court order otherwise directs. Final disposition shall be deemed to be the later



                                                           5
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                        Page 41 of 73 PageID 5735




       of ( 1) dismissal of all claims and defenses in this action, with or without prejudice; or (2)

       final judgment herein after the completion and exhaustion of all appeals, rehearings,

       remands, trials,   or reviews of this action, including the time limits for filing any motions or
       applications for extension of time pursuant to applicable law.

      5.    DESIGNATING PROTECTED MATERIAL

              5.1    MaMer and Timi!_1g__of Desigi,ations. Except as otherwise provided in this

      Order (see, e.g., Section 5.2.4 below), or as otherwise stipulated or ordered, Discovery

      Material that qualifies for protection W1der this Order must be clearly so designated at the

      time the material is disclosed or produced. The Parties shall make Confidential and Highly

      Confidential designations in good faith to ensure that only those documents or testimony

      that merit Confidential or Highly Confidential treatments are so designated. Either

      designation may be withdrawn by the Designating Party. If it comes to a Designating Party's

      attention that information or items that it designated for protection do not qualify for

      protection, the Designating Party must promptly notify all other Parties that it is withdrawing

     the mistaken designation.

             5.2    Qesjg,!lation in confor.m it with this O(der re uires the following:

                    5.2. l Marking. All or any part ofa document, discovery response, or pleading

     disclosed, produced, or filed by a Producing Party may be designated Confidential or Highly

     Confidential by marking the appropriate legend ("CONFIDENTIAL" or "HIGHLY

     CONFIDENTIAL") on the face of the document and each page so designated. With respect

     to tangible items, the appropriate legend shall be marked on the face of the tangible item, if

     practicable, or by written notice to the Receiving Party at the time of disclosure, production

     or filing that such tangible item is Confidential or Highly Confidential or contains such



                                                       6
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                        Page 42 of 73 PageID 5736




       information. With respect to do1.'.uments prnduceJ in 1iative format, the Electronically Stored

       In fonnation Protocol, or ES I Prot(,..:ol, to be entered in thi~ Action shall govern the form and

       method for marking such documents as Confidential or Highly Confidcntial.

                      5.2.2 A Receiving Party shall exercise good faith efforts to ensure that any

       copies, print-outs of natively produced Jocuments or data, excerpts, summaries, or

       cvmpitations include a confidentiality legend that matches the confidentiality dcsignat il1n

       the Designating Party applied to the document, discov~ry response, transcript, or ~,leading.

                     5.2.3 Timing . Except as otherwise provided herein and documents that have

      already been produced, documents and other objects must be dcsignatt:d before disclosure

      or produdion. ln the event that a Producing Party designates some or all of a witness's

      deposition or 0ther pre-lliaJ testimony (or related exhihits) Confidential or Highly

      Confidtmtial, such designation may be made on the record uf the deposition or hearing or

      within thi1ty (30) calendar days after receipt of the final transcript of such deposition or

      hearing. The specific page and line designations over which confidentiality is claimed must

      be provided to counsel for the Partit:s within thirty (30) calendar day~ uf receipt of the

      transcript in final fonn frnm the court reporter exL:cpt counsel may agree to extend such

     pe1i1)d. Deposition or pre-trial testimony shall be treated as Highly Confidential pending the

     deadline ,)r, if applicable, extended deadline for designation. After the expiration of that

     period, the transcript shall be treated only as actually designated.

                    5.2.4 For information produced in some form other than documentary and for

     any other tangihle items. the Producing Pa1ty shall aftix in a prominent place on the cxtt:rior

     of the container or containers in which the information or item is stored the legend

     ·'CONFIDENTIAL'' or "HlGHL Y CONFIDENTIAL."                      If the Protected Mat-:rial is



                                                     7
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                         Page 43 of 73 PageID 5737




          produced in an electronic form with a load file, the Designating Party shall note that there is

          Protected Material in the load file. If only a portion or portions of the infonnation or item

          warrant protection, the Producing Party, to the extent practicable, shall identify the protected

          portion(s).

                 5.3     Inadvertent Failures to Desj gnate. Accidental or inadvertent disclosure of

          Protected Material-including Protected Material inadvertently disclosed by failure to

       redact as set forth in Section I 1--does not waive the confidential status of such information

       or any privilege or other protection attached thereto. In the event that Protected Material is

      inadvertently disclosed without appropriate designations, any Party or Non-Party may

      thereafter reasonahly assert a claim or designation of confidentiality, and the Producing Party

      shall promptly provide replacement media. Thereafter, the Receiving Party must promptly

      return the original infonnation and     all copies of the same to the Producing Party, or destroy
      the original information and all copies, and make no use of such information. fn the event

      that Protected Material is inadvertently disclosed to any person and such disclosure is not

      permitted by the terms of this Order, the Party making the inadvertent disclosure shall

      promptly notify the Producing Party of such inadvertent disclosure within l O calendar days

      of learning of it and will make all reasonable efforts to ensure the original and all copies of

      inadvertently disclosed infonnation are not used and are promptly returned or destroyed.

     6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

                6.1     Tim in , of Challen~. A challenge to a designation of confidentiality may be

     made at any time. Unless a prompt challenge to a Designating Party's confidentiality

     des·ignation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

     burdens, or a significant disruption or delay of the litigation, a Party does not waive its right



                                                        8
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                       Page 44 of 73 PageID 5738




       to chalJenge a confidentiality designation by electing not to mowit a challenge promptly after

       the confidentiality designation is made.

              6.2    Form of Challenges. The Challenging Party shall object to the propriety of the

       designation of specific material as Confidential or Highly Confidential by providing written

       notice to the Designating Party of each designation it is challenging and describing the basis

      for each challenge. To avoid ambiguity as to whether a challenge has been made, the written

      notice must recite that the challenge to confidentiality is being made in accordance with this

      specific Section of this Order. The Designating Party or its counsel shall thereafter, within

      fourteen (14) calendar days, respond to such challenge in writing by either: (i) agreeing to

      remove the designation; or (ii) stating the reasons for such designation. Counsel may agree

      to reasonable extensions.

             6.3    Meet and Confer. If the Challenging Party continues to dispute the

      designation(s) at issue, it shall notify the Designating Party in writing within seven (7)

      calendar days thereafter. Counsel may agree to reasonable extensions. The Parties shall

      attempt to resolve each challenge in good faith by conferring directly (in voice-to-voice

     dialogue; other forms of communication are not sufficient). A Challenging Party may

     proceed to the next stage of the challenge process only if it has engaged in this meet-and-

     confer process first or establishes that the Designating Party is unwilling to participate in the

     meet-and-confer process in a timely manner.

            6.4     Judicial Intervention. If the Parties i.:armot resolve a challenge without court

     intervention, the Challenging Party may move the Court for an order withdrawing the

     designation as to the specific designations on which the Challenging Party and the

     Designating.Party could not agree, within fourteen (14) calendar days of the Parties agreeing



                                                     9
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                      Page 45 of 73 PageID 5739




       that the meet-and-confer process will not resolve their dispute. Each such motion must be

       accompanied by a competent declaration affirming that the movant has complied with the

       meet-and-confer requirements imposed in the preceding Section.

              6.5    The burden of persuasion in any such challenge proceeding shall be on the

      Designating Party. While a challenge is pending, all Parties shall continue to afford the

      material in question the level of protection to which it is entitled under the Designating

      Party's designation until the Court orders otherwise.

              6.6    If a Designating Party or the Court identifies or detennines that material that ,

      had been designated as Protected Material should no longer be so designated, that material

      will no longer be subject to the restrictions designated herein for the treatment of Protected

      Material.

     7.    ACCESS TO A.ND USE OF PROTECTED MATERIAL

             7.1    Basic Principles. A Receiving Party may use Protected Material that is

     disclosed or produced by another Party or by a Non-Party in this Action only for prosecuting,

     defending, or attempting to settle this Action, including any appeal(s), so long as such use is

     permitted herein. Any Protected Material may be disclosed only to the categories of persons

     and under the conditions described in this Order. After the final disposition of the Action, a

     Receiving Party must comply with the provisions of Section J3 below (FINAL

     D[SPOSITION). Protected Material must be stored and maintained by a Receiving Party at

     a location and in a secure manner that ensures that access is limited to the persons authorized

     under this Order.

                    7.1. I Except as otherwise provided in this Order, Counsel in this Action and

     any of their agents shall be prohibited from sharing with anybody any Protected Material, or



                                                    10
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                          Page 46 of 73 PageID 5740




       any information derived from or based on any Protected Material, in connection with any

       investigation, proceeding, or contemplated proceeding.

                7.2    Restrictions on Use of Confidential Infonnation. Unless otherwise ordered by

       the Court or permitted in writing by the Designating Party, a Receiving Party may disclose

      any information or item designated "CONFIDENTIAL" only to:

                       7.2.1 the Receiving Party's Counsel (including their employees and support

      staff);

                       7.2.2 the officers, directors, and employees of the Receiving Party to whom

      disclosure is reasonably necessary for this Action;

                      7.2.3 Experts retained by the Receiving Party or the Receiving Party's

      Counsel to whom disclosure is reasonably necessary for this Action;

                      7.2.4 the Court and its personnel, and wiy appellate court or other court (and

      their personnel) before which the Parties appear in this Action;

                      7 .2.5 special masters or discovery referees appointed by the Court;

                      7 .2.6 mediators and their staff;

                      7 .2. 7 court reporters and their staff, professional jury or trial consultants, mock

     jurors, and Professional Vendors to whom disclosure is reasonably necessary for this Action;

                      7.2.8 potential or actual witnesses in the Action to whom disclosure is

     reasonably necessary, unless otherwise agreed by the Designating Party or ordered by the

     Court;

                      7.2.9 the author or recipient of a document containing the information or a

     custodian or other person who otherwise possessed or knew the information; and




                                                       11
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                                         Page 47 of 73 PageID 5741




                           7.2. l O any other person to whom the Designating Party, in writing, authorizes

       disclosure.

                           7.2. I 1 any person or entity                   who receives        infonnation designated

       CONFIDENTIAL pursuant to this Protective Order shall ( 1) agree to be bound by the terms

       of this Protective Order and (2) execute the document attached hereto as Exhibit "I."

                 7.3       Restrictigns on Use of Hil!hly Confidential lnfonnation.

                 lJnl(!~l Q_tJl~i~~ _µroyjo~ (~l!~t~Yl.,jnf~j" - _.d.C~gl_l~t~ H.i~llly- (:Qnfi_fkoJiru

      bx ejcher PW :-ball not be disclosed. HowexLooJwithstandiWLtbe above. infuunation
      d~i~twJed in g9.9cd (ai.thJ•~:'.HLGJ::i Y C,_QNff:JQE~J]AJ.:' n1~ t!~-ili~i,;lg:.i~f JQ <;,tll~.n~l fu

      t~c_NK~!\M<;.,,_ Jlf!~t Me!:~~C1 _Grq41LJU1.~ ~c~h,                          qJ the"   .L~~&ctive ~!!IPalQy~_,_QJ

      rJ;p ~seutrui"'.'.~ w_b,QJlLagre            -~-~,J2.Qµ,ruL2~ t-h{-1~~Q( ~~crro est~ SQ QeJ JlJW_tiJ
      ei~~t,.cUh~ d~l~UJ!l~.llt j\tJ~~hed hei~w, ~ _.pmfuil _'.'J'~;- 11IQYi.de.d._ b2_\_\J~Y~,_thllLs_l.lch__iID)'

      f_t:Q(e,§~nt_a_ti y~_- shall JJ9Ldi s;y~~c~~S_Q!9.-s      ~Yl_PltlaQ_Z~,     e_s~p~~ ~9.!lfllCtcr!ze, _QI _OJhg:w~~~

     commw1icute or m2 ke {lvaijablesuchjnfu.                     ~tion J_Q aq;- persQU.()J GD!ity Ll(Ottihi_t~dJ:,y _tbi~

     P(Qt~<t.ti\'..e._ Qi<ler...---fro.m ,J!C~ i n        ij GHL        • CQ       IP~NTJ~_.- jpl~it!.QJL -~4'.qr

     d0.~u_m~ntt~-Similarl;: _,LnJonl)Atfon_d.e~liinat~J:llGJ:iky _c._Q~illfNtJA!. J)-Ul):_ ~ - share:g
     witll   C1.'i;te11~   fM   Q_Yr.l J~liQ.OI\fil      Jl{Q.Y-i.d~t __IM__d~<.l~&-11~-_Q.Qtli~_wdttc(l


     a. Sl;!r~~f tJi~tlY9.                                                                                       thiU.l~
     Couu. ,eys )l)_!l ~I){     k~~ - Sl.l~h _·   __fQ_QTia!!_gn JU'l~ler ~~a_l.

               HIGHLY CONFIDENTIAL information may not be disclosed or disseminated to

     William A. Brewer or to personnel within Brewer, Attorneys and Counselors who are

     members of the Public Relations Unit of the firm, including Travis Carter, Andrea Burnett,




                                                                  12
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                         Page 48 of 73 PageID 5742




          Katherine Unmuth, Holly Heidemanns, and Lea Gamino-Blum, unless and until relief is

          obtained from the Court.


          8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PROD UCED IN
                OTHER LITIGATION

                  8.1    If a Party is served with a subpoena or a court order issued in other litigation

          that compels disclosure of any Protected Material, that Party must:

                         8.1.1 promptly notify in writing the Designating Party unless prohibited by

          law from doing so. Such notification shalt include a copy of the subpoena or court order;

                         8.1 .2 promptly notify in writing the party who caused the subpoena or order

      to issue in the other litigation that some or all of the material covered by the subpoena or

      order is subject to this Order. Such notification shall include a copy of this Order; and

                         8.1.3 cooperate with respect to all reasonable procedures sought to be pursued

      by the Designating Party whose Protected Material may be affected.

                 8.2    If the Designating Party timely seeks a protective order, the Party served with

      the subpoena or court order shall not produce any Protected Material before a determination

      by the court from which the subpoena or order issued, unless the Party has obtained the

     Designating Party's permission. The Designating Party shall bear the burden and expense

     of seeking protection of its Protected Material, and nothing in these provisions should be

     construed as authorizing or encouraging a Receiving Party in this Action to disobey a lawful

     directive from another court.

     9.        A NON-PARTY'S PROTECTED 1\ilATERIAL SOUGHT TO BE PRODUCED
               IN THIS ACTION

                9.1     The tenns of this Order are applicable to Protected Material produced by a

     Non-Party in this Action. Such information produced by Non-Parties in connection with


                                                       13
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                     Page 49 of 73 PageID 5743




       this Action is protected by the remedies and relief provided by this Order. Nothing in these

       provisions should be construed as prohibiting a Non-Party from seeking additional

       protections.

       IO.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

              10. l If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed

      Protected Material to any person or in any circumstance not authorized under this Order, the

      Receiving Party must immediately (a) notify in writing the Designating Party of the

      unauthorized disclosures; (b) infonn the person or persons to whom llllauthorized disclosures

      were made of all the terms of this Order; and (c) make all reasonable efforts to retrieve all

      unauthorized copies of the Protected Material.

      11.    REDACTIONS ALLOWED

              11.1 Any Producing Party may redact from Discovery Material matter that the

     Producing Party claims is Privileged Material. The Producing Party shall ensure that the

     redaction is obvious to the Receiving Party and specify the basis for the redaction as

     appropriate. Where a document consists of more than one page, at least each page on which

     information has been redacted shall be so marked. If counsel for the Producing Party agrees

     or if the Court orders that Discovery Material initially redacted shall not be subjed to

     redaction or shall receive alternative treatment, and the Discovery Material is subsequently

     produced in unredacted form, then that unredacted Discovery Material shall continue to

     receive the protections and treatment afforded to documents bearing the confidentiality

     designation assigned to it by the Producing ·Party.




                                                   14
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                      Page 50 of 73 PageID 5744




                11.2 The right to challenge and process for challenging the designation of redactions

       shall be the same as the right to challenge and process for challenging the designation of

       ConfidentiaJ Infonnation and Highly Confidential Information as set forth in Section 6.

                11.3 Nothing herein precludes any Party from seeking the other Parties' consent or

       an order allowing the Party to redact nonresponsive matter from otherwise responsive

      documents on a case-by-case basis.

       12. MISCELLANEOUS

               12. l Ri ght to Further Relief. Nothing in this Order abridges the right of any person

      to seek its modification by the Court in the future. Any Party, entity or person covered by

      this Order may at any time apply to the Court for relief from any provision of this Order.

      Subject to the agreement of the Parties or an order of the Court, other entities or persons may

      be included in this Order by acceding to its provisions in a writing served upon counsel for

      the Parties, with such writings to be filed with the Court if so directed.

               12.2 Ri ght to Assert Other Ob jections. By stipulating to the entry of this Order, no

     Party waives any right it otherwise would have to object to disclosing or producing any

     infonnation or item on any ground not addressed in this Order. Similarly, no Party waives

     any right to object on any ground to use as evidence any of the material covered by this

     Order.

              12.3 Filing Protected Material. Without written pennission from the Designating

     Party or a court order secured after appropriate notice to all interested persons, a Party may

     not file in the public record in this Action any Protected Material. A Party that seeks to file

     under seal any Protected Material must do so pursuant to the local rules.

              12.4 !:!cari.Q •s and A peals



                                                     15
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                       Page 51 of 73 PageID 5745




                      12.4.1 In the event that a Receiving Party intends to utilize Protected Material

       during a pre-trial hearing, such Receiving Party shall provide written notice no less than three

      (3) calendar days prior to the hearing, to the Producing Party and/or the Designating Party,

      except that shorter notice may be provided if the Receiving Party could not reasonably

      anticipate the need to use the document at the hearing three (3) calendar days in advance, in

      which event notice shall be given immediately upon identification of that need. The use of

      such Protected Material during the pre-trial hearing shall be determined by agreement of the

      relevant Parties or by Order of the Court.

                     12.4.2 In the event that any Protected Material is used in any court proceeding

      in this Action or any appeal in connection with this Action, except for the use of Protected

     Material during trial, the manner of which shall be determined pursuant to Section 3.2, such

     Protected Material shall not lose its protected status through such use. Counsel shall comply

     with all applicable local rules and shall confer on such procedures that are necessary to

     protect the confidentiality of any documents, information, and transcripts used in the course

     of any court proceedings, including petitioning the Court to close the courtroom.

             12.5 Reservations. Entering into, agreeing to or complying with the provisions of this

     Order shal] not: (1) operate as admission that any particu]ar material contains Protected

     Material; or (2) prejudice any right to seek a determination by the Court (a) whether particular

     material should be produced, or (b) if produced, whether such material should be subject to

     the provisions of this Order.

     13.   FINAL DISPOSITION

            l l l Within nii1ety (90) calendar days after the final disposition of this Action. as

    defined in Section 4, each Receiving Party, including its employees, attorneys, consultants



                                                    16
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                        Page 52 of 73 PageID 5746




       and experts, must u.se commercially reasonable effo11s to deslroy or return to th-! Producing

       Pat1y all Protected Material, except ( 1) backup tapes or other disaster recovery systems that

      are routinely deleted or written over in accordance with an established routine system

      maintenance practice, l1r (2) documents that must he preserved as federal records or in

      compliance with t1ther statuto1y, regulatory or legal authorities. As used in this Section, "all

      Protected Material'' includes all originals, copies, abstracts, compilations, summaries, and

      any other fonnat reproducing or capturing any of the Protected Material. Whether the

      Protected Material is returned or destroyed, upon request of the Producing Party, the

      Receiving Party must submit a written certification tn the Producing Party (and, if not the

     same person or entity,   t(1   the Designating Party) by the 90-day deadline that (I) slatc:s lhat

     commercially reasonable efforts have been made to assure that all Protected Material has

     been returned or destroyed, and (2) affoms that the Receiving Party has not retained any

     originals. copies, abstracts, compilations, summaries or any other fonnat reproducing or

     capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled

     to retain an archival copy of all pleadings, motion papers, trial. deposition, and hearing

     transcripts, legal memoranda, correspondence, deposition and trial exhibits. expert reports,

     attorney work product (including all emails attaching or rcfening to Protected Materials),

     and consultant and expert work product, even if such materials contain Protected Material.

     Any such archival copies that contain or constitute Protected Material remain subject to this

     Order as set forth in Section 4 (DURATYON).


   IT IS SO ORDERED.



   DATED: _<:) ~                    ZD{?              ~ B -~
                                                        Alexandria Circuit Court Judge

                                                      17
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20   Page 53 of 73 PageID 5747




     SEEN    4N0       A6ll 8 € ()


     DATED:     ~ ?>"lO/f

    DATED:



    4820-5217-3221.I




                                      18
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                Page 54 of 73 PageID 5748




                              EXHIBIT 1 TO PROTECTIVE ORDER

  VIRGINIA:

              IN THE CIRCUIT COURT OF THE CITY OF ALEXANDRIA


  NATIONAL RIFLE ASSOCIATION OF
  AMERICA,

             Plaintiff,

  v.
                                                                Case Nos. CL19001757,
  ACKERMAN MCQUEEN, INC.                                        CL19002067

       And

  MERCURY GROUP, INC.

           Defendants.



  ACKNOWLEDGEMENT OF AND AGREEMENT TO BE BOUND BY PROTECTIVE
                           ORDER

         I, the undersigned, state that:

         I have reviewed the Protective Order in this matter.

         I hereby agree to be bound by and comply with the terms of the Protective Order.



DATED this _ _day of, - - - -·' _ _



(Typed or Printed Name)



(Signature)




4836--0458-9479.2
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20   Page 55 of 73 PageID 5749




                  EXHIBIT C
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                Page 56 of 73 PageID 5750



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

   NATIONAL RIFLE ASSOCIATION OF         §
   AMERICA,                              §
                                         §
        Plaintiff and Counter-Defendant, §
                                         §
   and                                   §
                                         §
       WAYNE LAPIERRE,                   §
                                         §
       Third-Party Defendant,            §
                                         § Civil Action No. 3:19-cv-02074-G
   v.                                    §
                                         §
   ACKERMAN MCQUEEN, INC.,               §
                                         §
       Defendant and Counter-Plaintiff,  §
                                         §
   and                                   §
                                         §
   MERCURY GROUP, INC., HENRY            §
   MARTIN, WILLIAM WINKLER,              §
   MELANIE MONTGOMERY, AND JESSE §
   GREENBERG,                            §
                                         §
        Defendants.                      §


                                  NOTICE OF SUBPOENA

       PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure, Rule 45(A)(4),

Plaintiff, the National Rifle Association of America, by and through its counsel of record, hereby

gives notice of a Subpoena to Oklahoma Gas and Electric Corporation, by service to its registered

corporate agent Patricia Horn at 321 North Harvey Ave. Oklahoma City, OK 73102, to produce

any and all responsive documents or tangible things as requested therein. Pursuant to Fed. R. Civ.

P. 34(b)(1)(C), documents shall be produced to Plaintiff in Tagged Image File Format (“TIFF”)

with (a) an extracted text file containing searchable text for each electronic document, (b) an

Optical Character Recognition text file for each imaged paper document, (c) Metadata Data load

                                                1
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20               Page 57 of 73 PageID 5751



file (DAT) and (d) Image load files (OPT). Non-convertible files shall be produced in native

format. A true and correct copy of the Subpoena is attached hereto



Dated: February 24, 2020                            Respectfully submitted,

                                                    BREWER, ATTORNEYS &
                                                    COUNSELORS


                                               By: /s/ Jason C. McKenney
                                                    Jason C. McKenney
                                                    State Bar No. 24070245
                                                    jcm@brewerattorneys.com
                                                    Michael J. Collins
                                                    State Bar No. 00785493
                                                    mjc@brewerattorneys.com
                                                    1717 Main Street, Suite 5900
                                                    Dallas, Texas 75201
                                                    Telephone: (214) 653-4000
                                                    Facsimile: (214) 653-1015

                                                    ATTORNEYS FOR PLAINTIFF THE
                                                    NATIONAL RIFLE ASSOCIATION OF
                                                    AMERICA


                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was served upon

counsel of record in the above cause via electronic and first-class mail in accordance with the

Federal Rules of Civil Procedure and the Local Rules on February 24, 2020.



                                            /s/ Jason C. McKenney
                                            Jason C. McKenney (State Bar No. 24070245)



4822-2888-2356.1
2277-09


                                               2
        Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                                              Page 58 of 73 PageID 5752
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Northern District of Texas
                                                       __________              __________
             NATIONAL RIFLE ASSOCIATION                                       )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 3:19-cv-02074-G
             ACKERMAN MCQUEEN, ET. AL.                                        )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                       Oklahoma Gas and Electric Corporation, by service to its registered corporate agent
                                Patricia Horn, at 321 North Harvey Avenue, Oklahoma City, OK 73102
                                                       (Name of person to whom this subpoena is directed)

    ✔
    u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
            See Attachment A.


 Place: Renaissance Waterford Hotel,                                                    Date and Time:
           6300 Waterford Boulevard,                                                                         03/16/2020 9:00 am
           Oklahoma City, OK 73118

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:         02/24/2020

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                /s/ Jason C. McKenney
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
The National Rifle Association of America                               , who issues or requests this subpoena, are:
Jason C. McKenney 1717 Main Street, Suite 5900, Dallas, TX 75201; JCM@BrewerAttorneys.com; (214) 653-4837

                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).
        Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                                              Page 59 of 73 PageID 5753
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 3:19-cv-02074-G

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
        Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                                                 Page 60 of 73 PageID 5754
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                    Page 61 of 73 PageID 5755


                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

    NATIONAL RIFLE ASSOCIATION OF         §
    AMERICA,                              §
                                          §
         Plaintiff and Counter-Defendant, §
                                          §
    and                                   §
                                          §
        WAYNE LAPIERRE,                   §
                                          §
        Third-Party Defendant,            §
                                          § Civil Action No. 3:19-cv-02074-G
    v.                                    §
                                          §
    ACKERMAN MCQUEEN, INC.,               §
                                          §
        Defendant and Counter-Plaintiff,  §
                                          §
    and                                   §
                                          §
    MERCURY GROUP, INC., HENRY            §
    MARTIN, WILLIAM WINKLER,              §
    MELANIE MONTGOMERY, AND JESSE §
    GREENBERG,                            §
                                          §
         Defendants.                      §


                                ATTACHMENT A
                   TO SUBPOENA FOR PRODUCTION OF DOCUMENTS

                                                I.
                                           DEFINITIONS

        1.     The term “AMc” shall mean Ackerman McQueen, Inc. and its subsidiary Mercury
Group, Inc., and all present and former agents, employees, representatives, advisors, officers,
attorneys, consultants, investigators, individuals, and entities acting on behalf of, or pursuant to the
direction of, Ackerman McQueen, Inc or Mercury Group, Inc.

         2.     The term “document” shall mean all records or writings of any sort and each term
 shall be construed in its broadest sense to include, but not be limited to, all original and non-
 identical copies, whether by reason of marginalia or other notes or alterations, and all preliminary
 or subsequent drafts of the following items, whether printed or recorded or reproduced by any other
 mechanical or electronic process, or written or produced by hand: agreements, communications,
 correspondence, letters, telegrams, cables, telexes, memoranda, records, books, journals,
 summaries of records or papers, minutes, calendars, affidavits, recordings (video or audio),
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                     Page 62 of 73 PageID 5756



electronic mail, text messages, memoranda of telephone calls, conversations, telephone calls,
meetings, contracts, notes, marginal comments appearing on or affixed to any document, day timers,
date books, messages, letters of credit, invoices, statements of account, financial statements,
receipts, promissory notes, security agreements, deeds of trust, instruments purporting to grant or
evidencing any security interest or lien, loan agreements, projections, working papers, securities,
ledgers, cancelled checks and bank drafts (front and back), check stub receipts, and other data,
documents, papers, or writings of whatever description including, but not limited to, any code data
or information which is electronically recorded or shared, contained in any computer, mobile
device, or other information retrievable device or that otherwise can be obtained or translated
through detection devices or other means into any reasonably useable or recordable format.

        3.       The term “related to” or “relate to” shall mean concerning, relating to, reflecting,
referring to, having a relationship to, pertaining to, identifying, containing, pertinent to, setting
forth, showing, disclosing, describing, explaining, summarizing, evidencing, or constituting,
directly or indirectly, in whole or in part, or to be otherwise factually, legally or logically connected
to the subject matter of the particular Request.

        4.      The term “You,” or “Your,” shall mean the person or entity summoned in the
attached subpoena, including all present and former agents, employees, representatives, advisors,
officers, attorneys, consultants, investigators, individuals, subsidiaries, parent-entities, and entities
acting on behalf of, or pursuant to, the direction of such person or entity.

        5.      To the extent that you harbor concerns about any of the requests propounded herein,
you are directed to contact counsel for Plaintiff, the National Rifle Association of America, as soon
as practicable to enable Plaintiff to timely resolve or otherwise address such concerns.

                                           II.
                                REQUESTS FOR PRODUCTION

       1.     Documents about the scope of work and/or services provided to You by AMc,
including, but not limited to, identifying all AMc employees, officers, directors, or agents
providing such services.

       2.       Documents about the services provided to You by AMc, including specifically
services relating to the development of a proposed coal plant to be built at Red Rock, Oklahoma,
on or about the years 2006 to 2007.

       3.     Any contracts or agreements between You and AMc regarding the project identified
in Request No. 2 above.

       4.     Budgets for services provided by AMc to You, that were prepared by You or AMc
concerning the project identified in Request No. 2 above.

       5.     Documents that relate to the amount of money spent by You on AMc’s services
provided to You concerning the project identified in Request No. 2 above.

        6.      Bills, invoices, and other requests for payment You received from AMc concerning
the project identified in Request No. 2 above.

                                                   2
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20               Page 63 of 73 PageID 5757



        7.      Documents reflecting any concerns about or requests to AMc for information on
the project identified in Request No. 2 above, including but not limited to, documents concerning
AMc’s response.




4820-2788-3444.2
2277-09




                                               3
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20   Page 64 of 73 PageID 5758




                  EXHIBIT D
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                  Page 65 of 73 PageID 5759



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

   NATIONAL RIFLE ASSOCIATION OF         §
   AMERICA,                              §
                                         §
        Plaintiff and Counter-Defendant, §
                                         §
   and                                   §
                                         §
       WAYNE LAPIERRE,                   §
                                         §
       Third-Party Defendant,            §
                                         § Civil Action No. 3:19-cv-02074-G
   v.                                    §
                                         §
   ACKERMAN MCQUEEN, INC.,               §
                                         §
       Defendant and Counter-Plaintiff,  §
                                         §
   and                                   §
                                         §
   MERCURY GROUP, INC., HENRY            §
   MARTIN, WILLIAM WINKLER,              §
   MELANIE MONTGOMERY, AND JESSE §
   GREENBERG,                            §
                                         §
        Defendants.                      §


   AMENDED NOTICE OF SUBPOENA FOR PRODUCTION OF DOCUMENTS TO
                        INTEGRIS HEALTH


       PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure, Rule 45(A)(4),

Plaintiff, the National Rifle Association of America, by and through its counsel of record, hereby

gives notice of an Amended Subpoena to Integris Health Inc., by service to its registered corporate

agent Christopher M. Hammes, 3366 NW Expressway, Suite 800, Oklahoma City, OK 73112, to

produce any and all responsive documents or tangible things as requested therein. Pursuant to Fed.

R. Civ. P. 34(b)(1)(C), documents shall be produced to Plaintiff in Tagged Image File Format

(“TIFF”) with (a) an extracted text file containing searchable text for each electronic document, (b)

                                                 1
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20               Page 66 of 73 PageID 5760



an Optical Character Recognition text file for each imaged paper document, (c) Metadata Data

load file (DAT) and (d) Image load files (OPT). Non-convertible files shall be produced in native

format. A true and correct copy of the Subpoena is attached hereto



Dated: February 19, 2020                            Respectfully submitted,

                                                    BREWER, ATTORNEYS &
                                                    COUNSELORS


                                               By: /s/ Jason C. McKenney
                                                    Jason C. McKenney
                                                    State Bar No. 24070245
                                                    jcm@brewerattorneys.com
                                                    Michael J. Collins
                                                    State Bar No. 00785493
                                                    mjc@brewerattorneys.com
                                                    1717 Main Street, Suite 5900
                                                    Dallas, Texas 75201
                                                    Telephone: (214) 653-4000
                                                    Facsimile: (214) 653-1015

                                                    ATTORNEYS FOR PLAINTIFF THE
                                                    NATIONAL RIFLE ASSOCIATION OF
                                                    AMERICA


                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was served upon

counsel of record in the above cause via electronic and first-class mail in accordance with the

Federal Rules of Civil Procedure and the Local Rules on February 19, 2020.



                                            /s/ Jason C. McKenney
                                            Jason C. McKenney (State Bar No. 24070245)



4846-4139-3332.1
2277-09
                                               2
        Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                                              Page 67 of 73 PageID 5761
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Northern District of Texas
                                                       __________              __________
             NATIONAL RIFLE ASSOCIATION                                       )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 3:19-cv-02074-G
             ACKERMAN MCQUEEN, ET. AL.                                        )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                 Integris Health Inc., by service to its registered corporate agent
                        Christopher M. Hammes at 3366 NW Expressway, Suite 800, Oklahoma City, OK 73112
                                                       (Name of person to whom this subpoena is directed)

    ✔
    u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
            See Attachment A.


 Place: Renaissance Waterford Hotel,                                                    Date and Time:
           6300 Waterford Boulevard,                                                                         03/04/2020 9:00 am
           Oklahoma City, OK 73118

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:         02/19/2020

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                /s/ Jason C. McKenney
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
The National Rifle Association of America                               , who issues or requests this subpoena, are:
Jason C. McKenney 1717 Main Street, Suite 5900, Dallas, TX 75201; JCM@BrewerAttorneys.com; (214) 653-4837

                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).
        Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                                              Page 68 of 73 PageID 5762
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 3:19-cv-02074-G

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
        Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                                                 Page 69 of 73 PageID 5763
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                    Page 70 of 73 PageID 5764


                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

    NATIONAL RIFLE ASSOCIATION OF         §
    AMERICA,                              §
                                          §
         Plaintiff and Counter-Defendant, §
                                          §
    and                                   §
                                          §
        WAYNE LAPIERRE,                   §
                                          §
        Third-Party Defendant,            §
                                          § Civil Action No. 3:19-cv-02074-G
    v.                                    §
                                          §
    ACKERMAN MCQUEEN, INC.,               §
                                          §
        Defendant and Counter-Plaintiff,  §
                                          §
    and                                   §
                                          §
    MERCURY GROUP, INC., HENRY            §
    MARTIN, WILLIAM WINKLER,              §
    MELANIE MONTGOMERY, AND JESSE §
    GREENBERG,                            §
                                          §
         Defendants.                      §


                              ATTACHMENT A
            TO AMENDED SUBPOENA FOR PRODUCTION OF DOCUMENTS
                         TO INTEGRIS HEALTH, INC.

                                                I.
                                           DEFINITIONS

       1.       The term “AMc” shall mean Ackerman McQueen, Inc. and its subsidiary Mercury
Group, Inc., or any other subsidiary, and all present and former agents, employees, representatives,
advisors, officers, attorneys, consultants, investigators, individuals, and entities acting on behalf of,
or pursuant to the direction of, Ackerman McQueen, Inc or Mercury Group, Inc.

        2.      The terms “communication,” “communicate,” and “communicated” shall mean any
oral, written, or recorded utterance, notation, or statement of any nature whatsoever, by and to
whomsoever made, including, but not limited to, correspondence, e-mails, text messages,
conversations, facsimiles, letters, telegrams, cables, telexes, dialogues, discussions, negotiations,
interviews, consultations, telephone calls, agreements, and other understandings, among two or more
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                     Page 71 of 73 PageID 5765


persons. The term “communication” includes written summaries of any of the foregoing
communications.

        3.      The terms “document” and “record” shall mean all writings of any sort and each
term should be construed in its broadest sense to include, but not be limited to, all original and non-
identical copies, whether by reason of marginalia or other notes or alterations, and all preliminary or
subsequent drafts of the following items, whether printed or recorded or reproduced by any other
mechanical or electronic process, or written or produced by hand: agreements, communications,
correspondence, letters, telegrams, cables, telexes, memoranda, records, books, journals, summaries
of records or papers, minutes, calendars, affidavits, recordings (video or audio), electronic mail, text
messages, memoranda of telephone calls, conversations, telephone calls, meetings, contracts, notes,
marginal comments appearing on or affixed to any document, day timers, date books, messages, letters
of credit, invoices, statements of account, financial statements, receipts, promissory notes, security
agreements, deeds of trust, instruments purporting to grant or evidencing any security interest or lien,
loan agreements, projections, working papers, securities, ledgers, cancelled checks and bank drafts
(front and back), check stub receipts, and other data, documents, papers, or writings of whatever
description including, but not limited to, any data or information which is electronically recorded or
shared, contained in any computer, mobile device, or other information retrievable device or that
otherwise can be obtained or translated through detection devices or other means into any reasonably
useable or recordable format.

        4.      The term “related to” shall mean concerning, relating to, reflecting, referring to,
having a relationship to, pertaining to, identifying, containing, pertinent to, setting forth, showing,
disclosing, describing, explaining, summarizing, evidencing, or constituting, directly or indirectly, in
whole or in part, or to be otherwise factually, legally or logically connected to the subject matter of
the particular Request.

       5.      The term “Person” shall mean refer to either an individual or an entity.

        6.      The term “You,” or “Your,” shall mean the person or entity summoned in the attached
subpoena, including all present and former agents, employees, representatives, advisors, officers,
attorneys, consultants, investigators, individuals, subsidiaries, parent-entities, and entities acting on
behalf of, or pursuant to, the direction of such person or entity.

        7.      The term “information” or “data” shall mean all records or writings of any sort and
shall be construed in its broadest sense to include, but not be limited to, all original and non-identical
copies, whether by reason of marginalia or other notes or alterations, and all preliminary or
subsequent drafts of the following items, whether printed or recorded or reproduced by any other
mechanical or electronic process, or written or produced by hand: agreements, communications,
correspondence, letters, telegrams, cables, telexes, memoranda, records, books, journals, summaries
of records or papers, minutes, calendars, affidavits, recordings (video or audio), electronic mail, text
messages, memoranda of telephone calls, conversations, telephone calls, meetings, contracts, notes,
marginal comments appearing on or affixed to any document, day timers, date books, messages,
letters of credit, invoices, statements of account, financial statements, receipts, promissory notes,
security agreements, deeds of trust, instruments purporting to grant or evidencing any security
interest or lien, loan agreements, projections, working papers, securities, ledgers, cancelled checks
and bank drafts (front and back), check stub receipts, and other data, documents, papers, or writings
of whatever description including, but not limited to, any code, data or information which is
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20                   Page 72 of 73 PageID 5766


electronically recorded or shared, contained in any computer, mobile device, or other information
retrievable device or that otherwise can be obtained or translated through detection devices or other
means into any reasonably useable or recordable format.

        8.      The term “Digital Media” shall mean all digitized content including but not limited
to digital images, software, digital video, web pages, social media, digital audio, news articles, blog
articles, RSS feeds, video content, and any other types of digital content, produced by individuals or
an organization, where a certain brand, products, or services are shown.

        9.     “Viewership Analytics” shall mean any analysis, summary, or presentation of
audience membership or viewership, including but not limited to, statistics, demographics, or any
other type of data related to the audience and viewership of specific TV content, digital content, or
any other type of media programming.

        10.     All Requests seek documents dated January 1, 2015 and later, unless otherwise
indicated in a particular Request.

        11.     To the extent that you harbor concerns about any of the requests propounded herein,
you are directed to contact counsel for Plaintiff, the National Rifle Association of America, as soon
as practicable to enable Plaintiff to timely resolve or otherwise address such concerns.

                                           II.
                                REQUESTS FOR PRODUCTION

         1.     Documents and communications that relate to the scope of work and/or services
provided to You by AMc, including, but not limited to, identifying all AMc employees, officers,
directors, or agents providing such services.
        2.      Documents and communications concerning the Digital Media programming,
content, and/or platform that AMc provided to You, including but not limited to, any Viewership
Analytics provided by AMc and documents and communications concerning how AMc created or
otherwise generated the Viewership Analytics.

       3.     Documents and communications concerning forecasts, predictions, or estimates
provided to You by AMc concerning the Digital Media content or platform.

       4.     Documents and communications concerning the actual performance or success of
the Digital Media content or platform.

        5.    Budgets for services provided or to be provided by AMc to You concerning the
Digital Media content or platform.

       6.     Documents and communications that relate to the amount of money spent by You on
any Digital Media content or platform developed and managed by AMc.

        7.    Bills, invoices, and other requests for payment You received from AMc concerning
Digital Media content or platform.

        8.     Documents and communications reflecting any concerns about or requests to AMc
for information on Your Digital Media content or platform, including but not limited to, documents
concerning AMc’s response.
                                                3
Case 3:19-cv-02074-G-BK Document 82 Filed 03/30/20   Page 73 of 73 PageID 5767




4852-2813-7140.2
-




                                      4
